 



Exhibit 10.1 

 

THIS 12% SENIOR Secured Convertible Promissory Note (THE “NOTE”) HAS NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“ACT”), OR THE
SECURITIES LAWS OF ANY STATE. THIS NOTE MAY NOT BE SOLD, PLEDGED OR OTHERWISE
TRANSFERRED WITHOUT REGISTRATION UNDER THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS OR DELIVERY TO PROVISION HOLDING, INC. OF AN OPINION OF LEGAL
COUNSEL SATISFACTORY TO PROVISION HOLDING, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER THE ACT OR ANY APPLICABLE STATE SECURITIES LAWS.

12% SENIOR Secured Convertible Promissory Note

OF PROVISION HOLDING, INC.

 



NOTE NO. _____________________ ________________, 2016

 



FOR VALUE RECEIVED, PROVISION HOLDING, INC., a Nevada corporation with its
principal office located at 9253 Eton Avenue, Chatsworth, CA 91311 (the
“Company” or “Debtor”), unconditionally promises to pay to
__________________________ whose address is _________________,
___________________, _____________________ , or the registered assignee, upon
presentation of this 12% Senior Secured Convertible Promissory Note (the “Note”)
by the registered holder hereof (the “Registered Holder” or “Holder”) at the
office of the Company, the principal amount of $_________(“Principal Amount”),
together with the accrued and unpaid interest thereon and other sums as
hereinafter provided, subject to the terms and conditions as set forth below.
The effective date of execution and issuance of this Note is __________, 2016
(“Original Issue Date”).

1.             Series. This Note is one of a series of duly authorized and
issued promissory notes of the Company designated as its 12% Senior Secured
Convertible Promissory Notes in an aggregate principal face value for all Notes
of this Series of up to a maximum of $1,000,000 (each, a “Series Note,” and
collectively, the “Series Notes”). Each of the Series Notes is being issued in
accordance with that certain Subscription Agreement between the Company and the
Registered Holder, and is subject to the terms and conditions set forth in the
Subscription Agreement. Each of the Series Notes is being secured by the same
collateral property (as described below in Section 6). The Holder of this Note
with the holders of all of the Series Notes are sometimes hereinafter
collectively referred to as “Series Holders.”

2.            Schedule for Payment of Principal and Interest. The Principal
Amount outstanding hereunder shall be paid in one lump sum payment of
$________________ on or before ___________, 2018 (the “Maturity Date”), and the
interest on the Principal Amount outstanding hereunder shall be payable at the
rate of 12% per annum and shall be due and payable quarterly, in arrears, with
the initial interest payment due June 30, 2016, and continuing thereafter on
each successive September 30, December 31, March 31, and June 30 and of each
year during the term of this Note. Accrual of interest on the outstanding
Principal Amount, payable in cash, shall commence on the date of receipt of
funds by the Company and shall continue until payment in full of the outstanding
Principal Amount has been made hereunder. The interest so payable will be paid
to the person whose name this Note is registered on the records of the Company
regarding registration and transfers of the Note (the “Note Register”). Payments
made by the Company shall be made to all Series Holders at the same time.

3.            Payment. Payment of any sums due to the Holder under the terms of
this Note shall be made in United States Dollars by check or wire transfer at
the option of the Company. Payments made by the Company shall be made to all
Series Holders at the same time. Payment shall be made at the address last
appearing on the Note Register of the Company as designated in writing by the
Holder hereof from time to time. If any payment hereunder would otherwise become
due and payable on a day on which commercial banks in Los Angeles, California,
are permitted or required to be closed, such payment shall become due and
payable on the next succeeding day on which commercial banks in Los Angeles,
California, are not permitted or required to be closed ("Business Day") and,
with respect to payments of Principal Amount, interest thereon shall be payable
at the then applicable rate during such extension, if any. The forwarding of
such funds shall constitute a payment of outstanding principal and interest
hereunder and shall satisfy and discharge the liability for principal and
interest on this Note to the extent of the sum represented by such payment.
Except as provided in Section 4 hereof, this Note may not be prepaid without the
prior written consent of the Holder.



 1 

 



4.            Company’s Option to Redeem Note. On or after six months from the
Original Issue Date, up to 100%, in whole or in part, of the outstanding
Principal Amount of the Note, plus any accrued and unpaid interest, will be
subject to redemption at the option of the Company. Any amount of the Note
subject to redemption, as set forth herein (the “Redemption Amount”), may be
redeemed by the Company at any time and from time to time, upon not less than 10
nor more than 30 days notice to the Holder. If less than 100% of the outstanding
Principal Amount of each Series Note, plus any accrued and unpaid interest
thereon, is to be redeemed at any time, the Company must redeem a pro rata
amount of each Series Note.

The Company shall deliver to the Holder a written Notice of Redemption (the
“Notice of Redemption”) specifying the date for the redemption (the “Redemption
Payment Date”), which date shall be at least 10 but not more than 30 days after
the date of the Notice of Redemption (the “Redemption Period”). A Notice of
Redemption shall not be effective with respect to any portion of this Note for
which the Holder has previously delivered a Notice of Conversion (as defined in
Section 5(b) below) or for conversions elected to be made by the Holder pursuant
to Section 5 during the Redemption Period. The Redemption Amount shall be
determined as if the Holder’s conversion elections had been completed
immediately prior to the date of the Notice of Redemption. On the Redemption
Payment Date, the Redemption Amount must be paid in good funds to the Holder.
After the Redemption Payment Date, interest will cease to accrue on the Note or
the portion thereof called for redemption.

5.            Conversion Rights.

(a) Conversion. On or after six (6) months from the Original Issue Date, the
Holder of this Note will have the right, at the Holder's option, to convert all
or any portion of the Principal Amount hereof and any accrued but unpaid
interest thereon into shares of common stock, par value $0.001 per share, of the
Company (“Common Stock”) in a manner and in accordance with Section 5(b) below
(unless earlier paid or redeemed) at the conversion price as set forth below in
Section 5(c) (subject to adjustment as described herein). The right to convert
the Principal Amount or interest thereon of this Note called for redemption will
terminate at the close of business on the Business Day prior to the Redemption
Payment Date for such Note, unless the Company subsequently fails to pay the
applicable Redemption Amount. The shares of Common Stock to be issued upon such
conversion are hereinafter referred to as the “Conversion Shares”.

(b)         Mechanics of Holder’s Conversion. In the event that the Holder
elects to convert any portion of this Note into Common Stock, the Holder shall
give notice of such election by delivering an executed and completed notice of
conversion (“Notice of Conversion”) to the Company. The Notice of Conversion
shall (i) provide a breakdown in reasonable detail of the Principal Amount
and/or accrued interest that is being converted, (ii) state the denominations in
which such Holder wishes the certificate or certificates for the Conversion
Shares to be issued and (iii) surrender this Note to the Company. On each
Conversion Date (as hereinafter defined) and in accordance with its Notice of
Conversion, the Company shall make the appropriate reduction to the Principal
Amount and/or accrued interest as entered in its records and shall provide
written notice thereof to the Holder within five (5) Business Days after the
Conversion Date. Each date on which a Notice of Conversion is delivered or
telecopied to the Company in accordance with the provisions hereof shall be
deemed a Conversion Date (the “Conversion Date”). Pursuant to the terms of the
Notice of Conversion, the Company will issue instructions to its transfer agent
as soon as practicable thereafter, to cause to be issued and delivered to the
Holder certificates for the number of full shares of Conversion Shares to which
such Holder shall be entitled as aforesaid and, if necessary, the Company shall
cause to be issued and delivered to the Holder a new promissory note
representing any unconverted portion of this Note. The Company shall not issue
fractional Conversion Shares upon conversion, but the number of Conversion
Shares to be received by any Holder upon conversion shall be rounded down to the
next whole number and the Holder shall be entitled to payment of the remaining
principal amount by a Company check. In the case of the exercise of the
conversion rights set forth herein the conversion privilege shall be deemed to
have been exercised and the Conversion Shares issuable upon such conversion
shall be deemed to have been issued upon the date of receipt by the Company of
the Notice of Conversion. The Holder shall be treated for all purposes as the
record holder of the Conversion Shares, unless the Holder provides the Company
written instructions to the contrary.



 2 

 

 

(c)          Conversion Price. The Conversion Price of the Common Stock into
which the Principal Amount, or the then outstanding interest due thereon, of
this Note is convertible shall be $0.10 per share (subject to adjustment as
described herein).

(d)          Adjustment Provisions. The Conversion Price and number and kind of
shares or other securities to be issued upon conversion pursuant to this Note
shall be subject to adjustment from time to time upon the happening of certain
events while this conversion right remains outstanding, as follows:

(i)          Reclassification. In case of any reclassification, consolidation or
merger of the Company with or into another entity or any merger of another
entity with or into the Company, or in the case of any sale, transfer or
conveyance of all or substantially all of the assets of the Company (computed on
a consolidated basis), each Note then outstanding will, without the consent of
any Holder, become convertible only into the kind and amount of securities, cash
or other property receivable upon such reclassification, consolidation, merger,
sale, transfer or conveyance by a Holder of the number of shares of Common Stock
into which such Note was convertible immediately prior thereto, after giving
effect to any adjustment event.

(ii)         Stock Split, Dividend. If the number of shares of Common Stock
outstanding at any time after the date hereof is increased by a subdivision or
split of Common Stock, or by the declaration of a dividend on the Common Stock,
which dividend is wholly or partially in the form of additional shares of Common
Stock or any other securities of the Company, then immediately after the
effective date of such subdivision or split-up, or the record date with respect
to such dividend, as the case may be, the Conversion Price shall be
appropriately reduced so that the holder of this Note thereafter exchanged shall
be entitled to receive the percentage of shares of Common Stock which such
holder would have owned immediately following such action had this Note been
exchanged immediately prior thereto;

(iii)        Reverse Split. If the number of Common Stock outstanding at any
time after the date hereof is decreased by a combination of the outstanding
Common Stock or reverse split, then, immediately after the effective date of
such combination, the Conversion Price shall be appropriately increased so that
the holder of this Note thereafter exchanged shall be entitled to receive the
percentage of shares of Common Stock which such holder would have owned
immediately following such action had this Note been exchanged immediately prior
thereto.

(e)          Issuance of New Note. Upon any partial conversion of this Note, a
new promissory note containing the same date and provisions of this Note shall
be issued by the Company to the Holder for the principal balance of this Note
and interest which shall not have been converted or paid. The Holder shall not
pay any costs, fees or any other consideration to the Company for the production
and issuance of a new promissory note.

(f)          Reservation of Shares. The Company shall at all times reserve for
issuance and maintain available, out of its authorized but unissued Common
Stock, solely for the purpose of effecting the full conversion of the Note, the
full number of shares of Common Stock deliverable upon the conversion of the
Note from time to time outstanding. The Company shall from time to time (subject
to obtaining necessary director and stockholder action), in accordance with the
laws of the State of Nevada, increase the authorized number of shares of its
Common Stock if at any time the authorized number of shares of its Common Stock
remaining unissued shall not be sufficient to permit the conversion of the Note.



 3 

 

 

6.            Collateral.

(a)          Grant of Security Interest. As security for the prompt performance,
observance and payment in full of the entire indebtedness evidenced by this
Note, including the Principal Amount, interest thereon, fees and other charges,
undertakings, covenants and duties owing or to be performed or observed by the
Company to the Holder, of every kind and description, whether joint or several,
direct or indirect, absolute or contingent, due or to become due, now existing
or hereinafter arising (collectively, the “Obligations”), the Company hereby
grants to the Holder a security interest and lien for the Holders’ ratable share
of the Series Notes as follows:

If $500,000 or more in Series Notes are issued, the Series Holders will have
first lien position on all assets of the Company. The Series Holders’ security
interest in such assets set forth in this paragraph (collectively the
“Collateral”) is more fully described in the Security Agreement executed in
connection herewith.

(b)          Obligations Secured. The Company will simultaneously herewith
execute a Security Agreement in favor of _____________as Agent (as described in
Section 8 below) for the Series Holders creating a valid and continuing security
interest in the Collateral in favor of the Series Holders of the Notes and
securing the payment and performance of all of the Obligations under this Note
and under all of the Series Notes, however evidenced, whether now existing or
hereafter arising, direct or indirect, absolute or contingent, including all
costs and reasonable attorneys’ fees incurred by the Holder in enforcing this
Note and/or collecting or attempting to collect on this Note.

7.             Representations and Warranties of the Company. The Company
represents and warrants to the Holder that:

(a)         Organization. The Company is validly existing and in good standing
under the laws of the state of Nevada and has the requisite power to own, lease
and operate its properties and to carry on its business as now being conducted.
The Company is duly qualified to do business and is in good standing in each
jurisdiction in which the character or location of the properties owned or
leased by the Company or the nature of the business conducted by the Company
makes such qualification necessary or advisable, except where the failure to do
so would not have a material adverse effect on the Company.

(b)          Power and Authority. The Company has the requisite power to
execute, deliver and perform this Note, and to consummate the transactions
contemplated hereby. The execution and delivery of this Note by the Company and
the consummation of the transactions contemplated hereby have been duly
authorized by all necessary corporate action on the part of the Company. This
Note has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company and is enforceable against
the Company in accordance with its terms except (i) that such enforcement may be
subject to bankruptcy, insolvency, moratorium or similar laws affecting
creditors' rights and (ii) that the remedy of specific performance and
injunctive and other forms of equitable relief are subject to certain equitable
defenses and to the discretion of the court before which any proceedings
therefor may be brought.

8.             The Agent.

(a)         Appointment. The Holder along with the other Series Holders hereby
designate and appoint _____________ (the “Agent”) as their agent under the
Series Notes, and each Series Holder hereby irrevocably authorizes the Agent to
take such action or to refrain from taking such action on its behalf under the
provisions of each of the Series Notes and to exercise such powers as are set
forth herein or therein, together with such other powers as are reasonably
incidental thereto. The Agent agrees to act as such on the express conditions
contained in this Section 8. The provisions of this Section 8 are solely for the
benefit of the Agent and the Series Holders and neither the Company nor any
person shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under the Series
Notes, the Agent shall act solely as an administrative representative of the
Series Holders and does not assume and shall not be deemed to have assumed any
obligation toward or relationship of agency or trust with or for the Series
Holders, the Company or any person. The Agent may perform any of its duties
hereunder by or through its agents or employees.



 4 

 

 

(b)            Nature of Duties.

(i)          In General. The Agent shall have no duties, obligations or
responsibilities except those expressly set forth in the Series Notes. The
duties of the Agent shall be mechanical and administrative in nature. The Agent
shall not have by reason of this Note a fiduciary relationship in respect of any
Series Holder. Each Series Holder shall make its own independent investigation
of the financial condition and affairs of the Company in connection with the
extension of credit hereunder and shall make its own appraisal of the credit
worthiness of the Company. If the Agent seeks the consent or approval of any of
the Series Holders to the taking or refraining from taking of any action
hereunder, then the Agent shall send notice thereof to each Series Holder. The
Agent shall promptly notify each Series Holder any time that the applicable
percentage of the Series Holders has instructed the Agent to act or refrain from
acting pursuant hereto.

(ii)         Express Authorization. The Agent is hereby expressly and
irrevocably authorized by each of the Series Holders, as agent on behalf of
itself and the other Series Holders:

(1)To act or refrain from acting regarding the Series Notes with respect to
those matters so designated for the Agent;

(2)To act as nominee for and on behalf of the Series Holders in and under the
Series Notes;

(3)To distribute promptly to the Series Holders, if required by the terms of the
Series Notes, all written information, requests, notices, payments, prepayments,
documents and other items received from the Company;

(4)To amend, modify, or waive any provisions of the Series Notes or the Security
Agreement on behalf of the Series Holders subject to the requirement that
certain of the Series Holders’ consent be obtained in certain instances as
provided in Section 11;

(5)To deliver to the Company and other persons, all requests, demands,
approvals, notices, and consents received from any of the Series Holders;

(6)To exercise on behalf of each Series Holder all rights and remedies of the
Series Holders upon the occurrence of any Event of Default and/or default
specified in this Note or applicable laws;

(7)To execute any documents on behalf of the Series Holders as the secured party
for the benefit of the Agent and the Series Holders; and

(8)To act as Agent for the Series Holders under the collateral documents,
including but not limited to any and all security agreements and financing
statements.



(c)          Rights, Exculpation, Etc. Neither the Agent nor any of its
officers, directors, employees or agents shall be liable to any Series Holder
for any action taken or omitted by them hereunder, or in connection herewith or
therewith, except that the Agent shall be obligated on the terms set forth
herein for performance of its express obligations hereunder, and except that the
Agent shall be liable with respect to its own gross negligence or willful
misconduct. The Agent shall not be liable for any apportionment or distribution
of payments made by it in good faith and if any such apportionment or
distribution is subsequently determined to have been made in error the sole
recourse of any Series Holder to whom payment was due but not made, shall be to
recover from other Series Holders any payment in excess of the amount to which
they are determined to be entitled (and such other Series Holders hereby agree
to return to such Series Holder any such erroneous payments received by them).
The Agent shall not be responsible to any Series Holder for any recitals,
statements, representations or warranties herein or for the execution,
effectiveness, genuineness, validity, enforceability, collectible, or
sufficiency of the Series Notes or the transactions contemplated thereby, or for
the financial condition of the Company. The Agent shall not be required to make
any inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of Series Notes or the financial condition of the
Company, or the existence or possible existence of any Event of Default. The
Agent may at any time request instructions from the Series Holders with respect
to any actions or approvals which by the terms of Series Notes the Agent is
permitted or required to take or to grant, and the Agent shall be absolutely
entitled to refrain from taking any action or to withhold any approval and shall
not be under any liability whatsoever to any person for refraining from any
action or withholding any approval under the Series Notes until it shall have
received such instructions from the applicable percentage of the Series Holders.
Without limiting the foregoing, no Series Holder shall have any right of action
whatsoever against the Agent as a result of the Agent acting or refraining from
acting under the Series Notes in accordance with the instructions of the
applicable percentage of the Series Holders and notwithstanding the instructions
of the Series Holders, the Agent shall have no obligation to take any action if
it, in good faith believes that such action exposes the Agent to any liability.



 5 

 

 

(d)         Reliance. The Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message or other communication (including any writing, telex, email, telecopy or
telegram) believed by it in good faith to be genuine and correct and to have
been signed, sent or made by the proper person, and with respect to all matters
pertaining to the Series Notes and its duties hereunder or thereunder, upon
advice of counsel selected by it. The Agent may deem and treat the original
Series Holders as the owners of the respective Series Notes for all purposes
until receipt by the Agent of a written notice of assignment, negotiation or
transfer of any interest therein by the Series Holders in accordance with the
terms of the Series Notes. Any interest, authority or consent of any Series
Holder of any of the Series Notes shall be conclusive and binding on any
subsequent holder, transferee, or assignee of such Series Notes. The Agent shall
be entitled to rely upon the advice of legal counsel, independent accountants,
and other experts selected by the Agent in its sole discretion.

(e)          Indemnification. Each Series Holder, severally, agrees to reimburse
and indemnify the Agent for and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses, advances
or disbursements including, without limitation, all costs and expenses
(including attorneys' fees) incurred in connection with the collection of the
Series Notes and/or enforcement of the Series Notes, of any kind or nature
whatsoever which may be imposed on, incurred by, or asserted against the Agent
in any way relating to or arising out of the Series Notes or any action taken or
omitted by the Agent under the Series Notes in proportion to each Series
Holder’s pro rata share, all of the foregoing as they may arise, be asserted or
be imposed from time to time; provided, however, that no Series Holder shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, advances or disbursements
resulting from the Agent’s gross negligence or willful misconduct. The
obligations of the Series Holders under this Section 8(e) shall survive the
payment in full of the Obligations and the termination of the Series Notes.

(f)           Successor Agent.

(i)          Resignation. The Agent may resign from the performance of all its
functions and duties hereunder at any time by giving at least thirty (30) days
prior written notice to the Company and the Series Holders.

(ii)         Appointment of Successor. Upon any such notice of resignation
pursuant to Section 8(f)(i) above, upon the approval of a majority in interest
of the Series Holders, determined on the basis of the respective principal value
of the Series Notes held by each of the Series Holders (“Requisite Holders”) a
successor to the Agent shall be appointed. If a successor to the Agent shall not
have been so appointed within said thirty (30) day period, the Agent retiring,
upon notice to the Company, shall then appoint a successor Agent who shall serve
as the Agent until such time, as the Requisite Holders appoint a successor to
the Agent as provided above.

(iii)        Successor Agent. Upon the acceptance of any appointment as the
Agent under the Series Notes by a successor Agent, such successor to the Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the Agent retiring, and the Agent retiring shall be
discharged from its duties and obligations under the Series Notes. After any
Agent’s resignation as the Agent under the Series Notes, the provisions of this
Section 8 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was the Agent under the Series Notes.

(g)         Collateral Matters.

(i)          Release of Collateral. The Series Holders hereby irrevocably
authorize the Agent, at its option and in its discretion, to release any lien
granted to or held by the Agent with respect to any property included in the
Collateral:

(1)upon the payment and satisfaction of all Obligations under the Series Notes;
or

(2)constituting property being sold or disposed of if the Company certified to
the Agent that the proceeds from such sale or disposition are being paid to the
Series Holder on the Series Notes or being utilized to acquire substituted
collateral (and the Agent may rely in good faith conclusively on any such
certificate, without further inquiry).



 6 

 

 

(ii)         Confirmation of Authority, Execution of Releases. Without in any
manner limiting the Agent’s authority to act without any specific or further
authorization or consent by the Series Holders as set forth in Section 8(g)(i),
each Series Holder agrees to confirm in writing, upon request by the Company,
the authority to release any property covered by the Series Notes conferred upon
the Agent under Section 8(g)(i). So long as no Event of Default is then
continuing, upon receipt by the Agent of confirmation from the Requisite Holders
of its authority to release any property included in the Collateral, and upon at
least five (5) Business Days prior written request by the Company, the Agent
shall (and is hereby irrevocably authorized by the Series Holders to) execute
such documents as may be necessary to evidence the release of the liens granted
to the Agent for the benefit of the Series Holders herein or pursuant hereto
upon such Collateral; provided, however, that the Agent shall not be required to
execute any such document on terms which, in the Agent’s opinion, would expose
the Agent to liability or create any obligation or entail any consequence other
than the release of such liens without recourse or warranty.

(iii)        Absence of Duty. The Agent shall have no obligation whatsoever to
any Series Holder or to the Company or any other person to assure that the
property included in the Collateral exists or is owned by the Company or is
cared for, protected or insured or has been encumbered or that the liens granted
to the Agent on behalf of the Series Holders herein or pursuant hereto have been
properly or sufficiently or lawfully created, perfected, protected or enforced
or are entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Agent in this Section 8.

(h)          Court Action by Agent. If in the opinion of the Agent, an
uncertainty exists on the part of the Agent as to the rights between the Series
Holders or any of the parties or as to the Agent’s obligations hereunder, the
Agent shall have the right to initiate legal proceedings to determine the rights
of the parties.

(i)           Exercise of Remedies. Each Series Holder agrees that it will not
have any right individually to enforce or seek to enforce the Series Notes or
Security Agreement or to realize upon any collateral security for the Series
Notes, it being understood and agreed that such rights and remedies may be
exercised only by the Agent on behalf of all Series Holders pro rata.

(j)           Consents. In the event the Agent requests the consent of a Series
Holder and does not receive a written denial thereof, or a written notice from a
Series Holder that due course consideration of the request requires additional
time, in each case, within ten (10) Business Days after such Series Holder’s
receipt of such request, then such Series Holder will be deemed to have given
such consent.

(k)          Dissemination of Information. The Agent will provide the Series
Holders with any information received by the Agent from the Company which is
required to be provided to the Agent or to the Series Holders hereunder;
provided, however, that the Agent shall not be liable to any one or more the
Series Holders for any failure to do so, except to the extent that such failure
is attributable to the Agent’s gross negligence or willful misconduct.

(l)           Compensation and Expenses. The Agent will be entitled to
reasonable compensation for its services hereunder, which compensation will in
no event exceed $1,000 per quarter, and will be entitled to reimbursement for
reasonable out of pocket expenses incurred in connection with its actions as the
Agent if such expenses are preapproved by the Company in writing. The Company
shall be responsible for payment of such compensation and reimbursement of such
expenses.



 7 

 



9.            Events of Defaults and Remedies. The following are deemed to be an
event of default ("Event of Default") hereunder: (i) the failure by the Company
to pay any installment of interest on this Note or any other Series Notes as and
when due and payable and the continuance of any such failure for 10 days; (ii)
the failure by the Company to pay all or any part of the principal on this Note
or any other Series Notes when and as the same become due and payable as set
forth above, at maturity, by acceleration or otherwise; (iii) the failure of the
Company to perform any conversion of Notes required under this Note or any other
Series Notes and the continuance of any such failure for 10 days; (iv) the
failure by the Company to observe or perform any covenant or agreement contained
in this Note or any other Series Notes and the continuance of such failure for a
period of 30 days after the written notice is given to the Company by the Agent;
(v) the assignment by the Company for the benefit of creditors, or an
application by the Company to any tribunal for the appointment of a trustee or
receiver of a substantial part of the assets of the Company, or the commencement
of any proceedings relating to the Company under any bankruptcy, reorganization,
arrangement, insolvency, readjustment of debts, dissolution or other liquidation
law of any jurisdiction; or the filing of such application, or the commencement
of any such proceedings against the Company and an indication of consent by the
Company to such proceedings, or the appointment of such trustee or receiver, or
an adjudication of the Company bankrupt or insolvent, or approval of the
petition in any such proceedings, and such order remains in effect for 60 days;
and (vi) final unsatisfied judgments not covered by insurance aggregating in
excess of $1,000,000, at any one time rendered against the Company and not
stayed, bonded or discharged within 75 days.

10.          The Agent’s Rights and Remedies Upon the Occurrence of an Event of
Default. Following the occurrence and during the continuance of an Event of
Default, the Agent may, at its option and instruction from the Series Holders:

(a)          Remedies. The Agent may declare any and all of the Obligations to
be immediately due and payable; and, in addition to that right, and in addition
to exercising all other rights or remedies, the Agent may proceed to exercise
with respect to the Collateral all rights, options and remedies of a secured
party upon default as provided for under the Uniform Commercial Code (“UCC”).

(b)          Exercise of Remedies. The Agent may by notice to the Company
accelerate the payment of all Obligations (provided that no such notice shall be
required if the Event of Default is under Section 9(iv); the Agent may proceed
to enforce payment of any of the Obligations and shall have and may exercise any
and all rights under the UCC or which are afforded to the Agent herein or
otherwise; and all Obligations shall bear interest payable on demand at the rate
per annum six percent (6%) in excess of the applicable rate of interest provided
in Section 2 (the “Default Rate”). Notwithstanding the foregoing, at any time
after such a declaration of acceleration has been made and before a judgment
and/or decree for payment of the money due has been obtained, the Requisite
Holders of the Series Notes outstanding at such time, may, by written notice to
the Agent, instruct the Agent to provide written notice to the Company that the
Series Holders may rescind and annul such declaration and its consequences if
all existing Events of Default, other than the non-payment of the principal and
interest on the Series Notes which have become due solely by such acceleration,
have been cured or waived. No such rescission or annulment shall affect any
subsequent default or impair any right consequent thereon.

(c)          Disposition of Collateral. The Agent may sell, lease or otherwise
dispose of and deliver any or all Collateral at public or private sale, for
cash, upon credit or otherwise, at such prices and upon such terms as the Agent
deems advisable in its sole discretion. Any requirements of reasonable notice
shall be met if such notice is mailed postage prepaid to the Company at its
address set forth herein at least ten (10) Business Days before the time of sale
or other disposition. The Agent or a Series Holder may be the purchaser at any
such sale, if it is public, and in such event the Agent and/or Series Holder
shall have all rights of a good faith, bona fide purchaser for value from a
secured party after default. The proceeds of any sale may be applied (in
whatever order and manner the Agent elects in its sole discretion) to all costs
and expenses of sale (including without limitation reasonable attorneys' fees
and disbursements) and to the payment of Obligations, and any remaining proceeds
shall be applied in accordance with Article 9 of the UCC. The Company shall
remain liable for any deficiency.

(d)          Cumulative Remedies. The rights and remedies of the Agent and/or
Series Holder shall be deemed to be cumulative, and any exercise of any right or
remedy shall not be deemed to be an election of that right or remedy to the
exclusion of any other right or remedy.

(e)          Waivers. The Company acknowledges that this Agreement involves the
grant of a security interest, and the Company hereby waives, to the extent
permitted by applicable law, (i) any requirement of marshaling assets or
proceeding against persons or assets in any particular order, and (ii) any and
all notices of every kind and description that may be required to be given by
any statute or rule of law and any defense of any kind based on any such notice,
except any notices required under this Note, including but not limited to all
demands for payment, presentation for payment, notices of intention to
accelerate maturity, notices of acceleration of maturity, protest, and notices
of protest, all to the extent permitted by law.



 8 

 

 

11.           Consent of Series Holders.

(a)          Consent of All Series Holders. Notwithstanding anything to the
contrary contained herein, no amendment, modification, change or waiver shall be
effective without the consent of all of the Series Holders to:

(i)          extend the maturity of the principal of, or interest on, any Note
or of any of the other Obligations;

(ii)         reduce the Principal Amount of any Note or of any of the other
Obligations, or the rate of interest thereon due to the Series Holders, except
as expressly permitted herein or therein;

 

(iii)        change the date of payment of principal of, or interest on, any
Note or of any of the other Obligations;

(iv)        change the manner of pro rata application by the Agent of payments
made by the Company, or any other payments required hereunder;

(v)         modify this Section or Section 8(i); or

(vi)        release or agree to subordinate any material portion of any
Collateral or Financing Document (except to the extent provided in Section
6(c)).

(b)         Consent of Less than All Series Holders. Any decision other than as
set forth in Section 11(a) above that shall be made by the Series Holders
herein, shall be made by the Requisite Holders of the Series Notes outstanding
at such time.

12.           Limitation on Merger, Sale or Consolidation. The Company may not,
directly or indirectly, consolidate with or merge into another person or sell,
lease, convey or transfer all or substantially all of its assets (computed on a
consolidated basis), whether in a single transaction or a series of related
transactions, to another person or group of affiliated persons, unless either
(i) in the case of a merger or consolidation, the Company is the surviving
entity or (ii) the resulting, surviving or transferee entity expressly assumes
by supplemental agreement all of the obligations of the Company in connection
with the Notes. Upon any consolidation or merger or any transfer of all or
substantially all of the assets of the Company in accordance with the foregoing,
the successor entity formed by such consolidation or into which the Company is
merged or to which such transfer is made, shall succeed to, and be substituted
for, and may exercise every right and power of the Company under the Note with
the same effect as if such successor entity had been named therein as the
Company, and the Company will be released from its obligations under the Series
Notes, except as to any obligations that arise from or as a result of such
transaction.

13.           Corporate Obligation. No recourse shall be had for the payment of
the principal or the interest on this Note, or for any claim based thereon, or
otherwise in respect thereof, or based on or in respect of any Note supplemental
thereto, against any incorporator, stockholder, officer, or director (past,
present, or future) of the Company, whether by virtue of any constitution,
statute, or rule of law, or by the enforcement of any assessment or penalty or
otherwise, all such liability being by the acceptance hereof, and as part of the
consideration for the issue hereof, expressly waived and released.



 9 

 

 

14.           Listing of Registered Holder of Note. This Note will be registered
as to principal amount in the Holder’s name on the books of the Company at its
principal office (the “Note Register”), after which no transfer hereof shall be
valid unless made on the Company’s books at the office of the Company, by the
Holder hereof, in person, or by attorney duly authorized in writing, and
similarly noted hereon.

15.           Registered Holder Not Deemed a Stockholder. No Holder, as such, of
this Note shall be entitled to vote or receive dividends or be deemed the holder
of shares of the Company for any purpose, nor shall anything contained in this
Note be construed to confer upon the Holder hereof, as such, any of the rights
of a stockholder of the Company or any right to vote, give or withhold consent
to any corporate action (whether any reorganization, issue of stock,
reclassification of stock, consolidation, merger, conveyance or otherwise),
receive notice of meetings, receive dividends or subscription rights, or
otherwise.

16.           Waiver of Demand, Presentment, Etc. The Company hereby expressly
waives demand and presentment for payment, notice of nonpayment, protest, notice
of protest, notice of dishonor, notice of acceleration or intent to accelerate,
bringing of suit and diligence in taking any action to collect amounts called
for hereunder and shall be directly and primarily liable for the payment of all
sums owing and to be owing hereunder, regardless of and without any notice,
diligence, act or omission as or with respect to the collection of any amount
called for hereunder.

17.           Attorney’s Fees. The Company agrees to pay all costs and expenses,
including without limitation reasonable attorney's fees, which may be incurred
by the Holder in collecting any amount due under this Note or in enforcing any
of Holder’s conversion rights as described herein.

18.           Enforceability. In case any provision of this Note is held by a
court of competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Note will not in any way be
affected or impaired thereby.

19.           Intent to Comply with Usury Laws. In no event will the interest to
be paid on this Note exceed the maximum rate provided by law. It is the intent
of the parties to comply fully with the usury laws of the State of California;
accordingly, it is agreed that notwithstanding any provisions to the contrary in
this Note, in no event shall such Note require the payment or permit the
collection of interest (which term, for purposes hereof, shall include any
amount which, under California law, is deemed to be interest, whether or not
such amount is characterized by the parties as interest) in excess of the
maximum amount permitted by the laws of the State of California. If any excess
of interest is unintentionally contracted for, charged or received under this
Note, or in the event the maturity of the indebtedness evidenced by the Note is
accelerated in whole or in part, or in the event that all of part of the
Principal Amount or interest of this Note shall be prepaid, so that the amount
of interest contracted for, charged or received under this Note, on the amount
of the Principal Amount actually outstanding from time to time under this Note
shall exceed the maximum amount of interest permitted by the applicable usury
laws, then in any such event (i) the provisions of this paragraph shall govern
and control, (ii) neither the Company nor any other person or entity now or
hereafter liable for the payment thereof, shall be obligated to pay the amount
of such interest to the extent that it is in excess of the maximum amount of
interest permitted by such applicable usury laws, (iii) any such excess which
may have been collected shall be either applied as a credit against the then
unpaid principal amount thereof or refunded to the Company at the Holder’s
option, and (iv) the effective rate of interest shall be automatically reduced
to the maximum lawful rate of interest allowed under the applicable usury laws
as now or hereafter construed by the courts having jurisdiction thereof. It is
further agreed that without limitation of the foregoing, all calculations of the
rate of interest contracted for, charged or received under the Note which are
made for the purpose of determining whether such rate exceeds the maximum lawful
rate of interest, shall be made, to the extent permitted by applicable laws, by
amortizing, prorating, allocating and spreading in equal parts during the period
of the full stated term of the Note evidenced thereby, all interest at any time
contracted for, charged or received from the Company or otherwise by the Holders
in connection with this Note.



 10 

 

 

20.           Governing Law; Consent to Jurisdiction. This Note shall be
governed by and construed in accordance with the laws of the State of California
without regard to the conflict of laws provisions thereof. In any action between
or among any of the parties, whether rising out of this Note or otherwise, each
of the parties irrevocably consents to the exclusive jurisdiction and venue of
the federal and/or state courts located in Los Angeles, California.

21.           Amendment and Waiver. Any waiver or amendment hereto shall be in
writing signed by the Holder. No failure on the part of the Holder to exercise,
and no delay in exercising, any right hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other rights. The remedies herein provided are cumulative and not exclusive of
any other remedies provided by law.

22.           Restrictions Against Transfer or Assignment. Neither this Note nor
the shares issuable upon conversion of this Note may be sold, transferred,
assigned, pledged, hypothecated or otherwise disposed of by the Registered
Holder hereof, in whole or in part, unless and until either (i) the Note or the
shares issuable upon conversion of the Note have been duly and effectively
registered for resale under the Securities Act of 1933, as amended, and under
any then applicable state securities laws; or (ii) the Registered Holder
delivers to the Company a written opinion acceptable to the Company’s counsel
that an exemption from such registration requirements is then available with
respect to any such proposed sale or disposition. Any transfer of this Note
otherwise permissible hereunder shall be made only at the principle office of
the Company upon surrender of this Note for cancellation and upon the payment of
any transfer tax or other government charge connected therewith, and upon any
such transfer a new Series Note will be issued to the transferee in exchange
therefor.

23.           Entire Agreement; Headings. This Note constitutes the entire
agreement between the Holder and the Company pertaining to the subject matter
hereof and supersedes all prior and contemporaneous agreements, representations
and understandings, written or oral, of such parties. The headings are for
reference purposes only and shall not be used in construing or interpreting this
Note.

24.           Notices. Any notices or other communications required or permitted
hereunder shall be sufficiently given if in writing and delivered in person, or
sent by registered or certified mail (return receipt requested) or recognized
overnight delivery service, postage pre-paid, or sent by email addressed as
follows, or to such other address as such party may notify to the other parties
in writing:

(a)          If to the Company, to it at the following address:

9253 Eton Avenue

Chatsworth, CA 91311

Attn: Curt Thornton, CEO and President

Email: curt@provision.tv

 

(b)          If to Registered Holder, then to the address listed on the front of
this Note, unless changed, by notice in writing as provided for herein.

(c)          If to the Agent, to it at the following address:

A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the Business Day it is delivered, (ii) if sent by
registered or certified mail, the earlier of the date of actual receipt by the
party to whom such notice is required to be given or three (3) days after
deposit in the United States mail and (iii) if sent by email, on the date sent.

[Remainder of page intentionally left blank. Signature page follows.]

 



 11 

 

 

IN WITNESS WHEREOF, Provision Holding, Inc. has caused this Note to be duly
executed in its corporate name by the manual signature of its President.

 

  PROVISION HOLDING, INC.       By:      Curt Thornton, CEO and President


 

 

  Agreed to by Holder:             Print Name


 

 



  Agreed to by Agent:              Print Name


 

 

 

 12 

 



ANNEX A

NOTICE OF CONVERSION

The undersigned hereby elects to convert principal and/or accrued interest under
the 12% Senior Secured Convertible Promissory Note due __________ of Provision
Holding, Inc., a Nevada corporation (the “Company”), into shares of common
stock, par value $0.001 per share (the “Common Stock”) of the Company, according
to the conditions hereof, as of the date written below. If shares of Common
Stock are to be issued in the name of a person other than the undersigned, the
undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith. No fee will be charged to the Holder for
any conversion, except for such transfer taxes, if any.

Conversion Calculations:

Date to Effect Conversion:__________________________________________________

Principal Amount of 12% Senior Secured Convertible

Promissory Note to be Converted:_____________________________________________

Accrued Interest Amount of 12% Senior Secured

Convertible Promissory Note to be Converted:____________________________________

Number of Shares of Common Stock to be Issued:_________________________________

Signature:_______________________________________________________________

Name:__________________________________________________________________

Address:________________________________________________________________

 



 13 

 

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR
APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FOR SUCH SECURITIES UNDER THE 1933 ACT, OR AN OPINION OF COUNSEL,
SATISFACTORY TO THE ISSUER HEREOF, TO THE EFFECT THAT REGISTRATION IS NOT
REQUIRED UNDER THE 1933 ACT AS SOME OTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE 1933 ACT AND APPLICABLE LAWS IS AVAILABLE.

WARRANT TO PURCHASE

COMMON STOCK OF

PROVISION HOLDING, INC.



Date of Issuance: ______, 2016 Warrant No. A-______



This certifies that, for value received, PROVISION HOLDING, INC., a Nevada
corporation (the “Company”), grants __________, an _________ or ____ registered
assigns (the “Registered Holder”), the right to subscribe for and purchase from
the Company, at the Exercise Price (as defined herein), from and after 9:00 a.m.
Pacific Standard Time on _____, 2016 (the “Exercise Date”) and to and including
5:00 p.m., Pacific Standard Time, on _______,2019 (the “Expiration Date”),
___________________ shares, as such number of shares may be adjusted from time
to time as described herein (the “Warrant Shares”), of the Company’s common
stock, par value $0.001 per share (the “Common Stock”), subject to the
provisions and upon the terms and conditions herein set forth. The “Exercise
Price” per share of Common Stock will be $____ per share.

This Warrant is issued in connection with the issuance to the Registered Holder
of a 12% Senior Secured Convertible Promissory Note dated as of ________, 2016
(the “Promissory Note”) and in connection with that certain Subscription
Agreement between the Company and the Registered Holder dated as of ______, 2016
(the “Subscription Agreement”). The Registered Holder of this Warrant is subject
to the terms and conditions set forth in the Subscription Agreement.

Section 1. Recordation on Books of the Company. The Company shall record this
Warrant, upon records to be maintained by the Company for that purpose (the
“Warrant Records”), in the name of the Registered Holder. The Company may deem
and treat the Registered Holder as the absolute owner of this Warrant for the
purpose of any exercise hereof or any distribution to the Registered Holder.

Section 2. Registration of Transfers and Exchanges.

(a)           Subject to Section 9 hereof, the Company shall register the
transfer of this Warrant, in whole or in part, upon records to be maintained by
the Company for that purpose, upon surrender of this Warrant, with the Form of
Assignment attached hereto completed and duly endorsed by the Registered Holder,
to the Company at the office specified in or pursuant to Section 3(b). Upon any
such registration of transfer, a new Warrant, in substantially the form of this
Warrant, evidencing the Common Stock purchase rights so transferred shall be
issued to the transferee and a new Warrant, in similar form, evidencing the
remaining Common Stock purchase rights not so transferred, if any, shall be
issued to the Registered Holder.



 14 

 

 

(b)          This Warrant is exchangeable, upon the surrender hereof by the
Registered Holder at the office of the Company specified in or pursuant to
Section 3(b) hereof, for new Warrants, in substantially the form of this Warrant
evidencing, in the aggregate, the right to purchase the number of Warrant Shares
which may then be purchased hereunder, each of such new Warrants to be dated the
date of such exchange and to represent the right to purchase such number of
Warrant Shares as shall be designated by the Registered Holder at the time of
such surrender.

Section 3. Duration and Exercise of this Warrant.

(a)          This Warrant shall be exercisable by the Registered Holder as to
the Warrant Shares at any time during the period commencing on the Exercise Date
and ending on the Expiration Date. At 5:00 p.m., Pacific Standard Time, on the
Expiration Date, this Warrant, to the extent not previously exercised, shall
become void and of no further force or effect.

(b)          Subject to Section 7 hereof, upon exercise or surrender of this
Warrant, with the Form of Election to Purchase attached hereto completed and
duly endorsed by the Registered Holder, to the Company at 9253 Eton Avenue,
Chatsworth, CA, 91311, Attention: Curt Thornton, CEO and President, or at such
other address as the Company may specify in writing to the Registered Holder,
and upon payment of the Exercise Price multiplied by the number of Warrant
Shares then issuable upon exercise of this Warrant in lawful money of the United
States of America, all as specified by the Registered Holder in the Form of
Election to Purchase, the Company shall promptly issue and cause to be delivered
to or upon the written order of the Registered Holder, and in such name or names
as the Registered Holder may designate, a certificate for the Warrant Shares
issued upon such exercise. Any person so designated in the Form of Election to
Purchase, duly endorsed by the Registered Holder, as the person to be named on
the certificates for the Warrant Shares, shall be deemed to have become holder
of record of such Warrant Shares, evidenced by such certificates, as of the Date
of Exercise (as hereinafter defined) of such Warrant.

(c)         The Registered Holder may pay the applicable Exercise Price pursuant
to Section 3(b), at the option of the Registered Holder, either (i) by cashier’s
or certified bank check payable to the Company, or (ii) by wire transfer of
immediately available funds to the account which shall be indicated in writing
by the Company to the Registered Holder, in either case, in an amount equal to
the product of the Exercise Price multiplied by the number of Warrant Shares
being purchased upon such exercise (the “Aggregate Exercise Price”).

(d)        The “Date of Exercise” of any Warrant means the date on which the
Company shall have received (i) this Warrant, with the Form of Election to
Purchase attached hereto appropriately completed and duly endorsed, and (ii)
payment of the Aggregate Exercise Price as provided herein.

(e)         This Warrant will be exercisable either in its entirety or, from
time to time, for part, only of the number of Warrant Shares which are issuable
hereunder. If this Warrant shall have been exercised only in part, the Company
shall, at the time of delivery of the certificates for the Warrant Shares issued
pursuant to such exercise, deliver to the Registered Holder a new Warrant
evidencing the rights to purchase the remaining Warrant Shares, which Warrant
shall be substantially in the form of this Warrant.

Section 4. Payment of Expenses. The Company will pay all expenses (other than
any federal or state taxes, including without limitation income taxes, or
similar obligations of the Registered Holder) attributable to the preparation,
execution, issuance and delivery of this Warrant, any new Warrant and the
Warrant Shares.

 

 15 

 



Section 5. Mutilated or Missing Warrant Certificate. If this Warrant is
mutilated, lost, stolen or destroyed, upon request by the Registered Holder, the
Company will issue, in exchange for and upon cancellation of the mutilated
Warrant, or in substitution for the lost, stolen or destroyed Warrant, a
substitute Warrant, in substantially the form of this Warrant, of like tenor,
but, in the case of loss, theft or destruction, only upon receipt of evidence
reasonably satisfactory to the Company of such loss, theft or destruction of
this Warrant and, if requested by the Company, indemnity also reasonably
satisfactory to it.

Section 6. Reservation, Listing and Issuance of Warrant Shares.

(a)         The Company will at all times have authorized, and reserve and keep
available, free from preemptive rights, for the purpose of enabling it to
satisfy any obligation to issue Warrant Shares upon the exercise of the rights
represented by this Warrant, the number of Warrant Shares deliverable upon
exercise of this Warrant. The Company will, at its expense, use it best efforts
to cause such shares to be included in or listed on (subject to issuance or
notice of issuance of Warrant Shares) all markets or stock exchanges in or on
which the Common Stock is included or listed not later than the date on which
the Common Stock is first included or listed on any such market or exchange and
will thereafter maintain such inclusion or listing of all shares of Common Stock
from time to time issuable upon exercise of this Warrant.

(b)        Before taking any action which could cause an adjustment pursuant to
Section 7 hereof reducing the Exercise Price below the par value of the Warrant
Shares, the Company will take any corporate action which may be necessary in
order that the Company may validly and legally issue at the Exercise Price, as
so adjusted, Warrant Shares that are fully paid and non-assessable.

(c)         The Company covenants that all Warrant Shares will, upon issuance in
accordance with the terms of this Warrant, be (i) duly authorized, fully paid
and nonassessable, and (ii) free from all liens, charges and security interests.

Section 7. Adjustment of Number of Warrant Shares.

(a)          The number of Warrant Shares to be purchased upon exercise hereof
is subject to change or adjustment from time to time as hereinafter provided:

(i)          Stock Dividends; Stock Splits; Reverse Stock Splits;
Reclassifications. In case the Company shall (a) pay a dividend with respect to
its Common Stock in shares of capital stock, (b) subdivide its outstanding
shares of Common Stock, (c) combine its outstanding shares of Common Stock into
a smaller number of shares of any class of Common Stock or (d) issue any shares
of its capital stock in a reclassification of the Common Stock (including any
such reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), other than elimination of par value, a
change in par value, or a change from par value to no par value (any one of
which actions is herein referred to as an “Adjustment Event”), the number of
Warrant Shares purchasable upon exercise of the Warrant immediately prior to the
record date for such Adjustment Event shall be adjusted so that the Registered
Holder shall thereafter be entitled to receive the number of shares of Common
Stock or other securities of the Company (such other securities thereafter
enjoying the rights of shares of Common Stock under this Warrant) that such
Registered Holder would have owned or have been entitled to receive after the
happening of such Adjustment Event, had such Warrant been exercised immediately
prior to the happening of such Adjustment Event or any record date with respect
thereto. An adjustment made pursuant to this Section 7(a)(i) shall become
effective immediately after the effective date of such Adjustment Event
retroactive to the record date, if any, for such Adjustment Event.

(ii)         Adjustment of Exercise Price. Whenever the number of Warrant Shares
purchasable upon the exercise of each Warrant is adjusted pursuant to Section
7(a)(i), the Exercise Price for each Warrant Share payable upon exercise of each
Warrant shall be adjusted by multiplying such Exercise Price immediately prior
to such adjustment by a fraction, the numerator of which shall be the number of
shares of Common Stock purchasable upon the exercise of each Warrant immediately
prior to such adjustment, and the denominator of which shall be the number of
shares of Common Stock so purchasable immediately thereafter.



 16 

 



(iii)        Adjustments for Consolidation, Merger, Sale of Assets,
Reorganization, etc. In case the Company (a) consolidates with or merges into
any other corporation and is not the continuing or surviving corporation of such
consolidation of merger, or (b) permits any other corporation to consolidate
with or merge into the Company and the Company is the continuing or surviving
corporation but, in connection with such consolidation or merger, the Common
Stock is changed into or exchanged for stock or other securities of any other
corporation or cash or any other assets, or (c) transfers all or substantially
all of its properties and assets to any other corporation, or (d) effects a
capital reorganization or reclassification of the capital stock of the Company
in such a way that holders of Common Stock shall be entitled to receive stock,
securities, cash and/or assets with respect to or in exchange for Common Stock,
then, and in each such case, proper provision shall be made so that, upon the
basis and upon the terms and in the manner provided in this subsection
7(a)(iii), the Registered Holder, upon the exercise of this Warrant at any time
after the consummation of such consolidation, merger, transfer, reorganization
or reclassification, shall be entitled to receive (at the aggregate Exercise
Price in effect for all shares of Common Stock issuable upon such exercise
immediately prior to such consummation as adjusted to the time of such
transaction), in lieu of shares of Common Stock issuable upon such exercise
prior to such consummation, the stock and other securities, cash and/or assets
to which such holder would have been entitled upon such consummation if the
Registered Holder had so exercised this Warrant immediately prior thereto
(subject to adjustments subsequent to such corporate action as nearly equivalent
as possible to the adjustments provided for in this Section).

(iv)        De Minimis Adjustments. No adjustment in the Exercise Price and
number of Warrant Shares purchasable hereunder shall be required unless such
adjustment would require an increase or decrease of at least $0.001 in the
Exercise Price; provided, however, that any adjustments which by reason of this
Section 7(a)(iv) are not required to be made shall be carried forward and taken
into account in any subsequent adjustment. All calculations shall be made to the
nearest full share.

(b)           Notice of Adjustment. Whenever the number of Warrant Shares
purchasable upon the exercise of each Warrant or the Exercise Price is adjusted,
as herein provided, the Company shall promptly notify the Registered Holder in
writing (such writing referred to as an “Adjustment Notice”) of such adjustment
or adjustments and shall deliver to such Registered Holder a statement setting
forth the number of shares of Common Stock purchasable upon the exercise of each
Warrant and the Exercise Price after such adjustment, setting forth a brief
statement of the facts requiring such adjustment and setting forth the
computation by which such adjustment was made.

(c)         Other Notices. In case at any time:

(i)          the Company shall declare any cash dividend on its Common Stock;

(ii)         the Company shall pay any dividend payable in stock upon its Common
Stock or make any distribution (other than regular cash dividends) to the
holders of its Common Stock;



(iii)        the Company shall offer for subscription pro rata to all of the
holders of its Common Stock any additional shares of stock of any class or other
rights;

(iv)        the Company shall authorize the distribution to all holders of its
Common Stock of evidences of its indebtedness or assets (other than cash
dividends or cash distributions payable out of earnings or earned surplus or
dividends payable in Common Stock);



 17 

 

 

(v)         there shall be any capital reorganization, or reclassification of
the capital stock of the Company, or consolidation or merger of the Company with
another corporation (other than a subsidiary of the Company in which the Company
is the surviving or continuing corporation and no change occurs in the Company’s
Common Stock), or sale of all or substantially all of its assets to another
corporation; or

(vi)       there shall be a voluntary or involuntary dissolution, liquidation,
bankruptcy, assignment for the benefit of creditors, or winding up of the
Company;

then, in any one or more of said cases the Company shall give written notice,
addressed to the Registered Holder at the address of such Registered Holder as
shown on the books of the Company, of (1) the date on which the books of the
Company shall close or a record shall be taken for such dividend, distribution
or subscription rights, or (2) the date (or, if not then known, a reasonable
approximation thereof by the Company) on which such reorganization,
reclassification, consolidation, merger, sale, dissolution, liquidation,
bankruptcy, assignment for the benefit of creditors, winding up or other action,
as the case may be, shall take place. Such notice shall also specify (or, if not
then known, reasonably approximate) the date as of which the holders of Common
Stock of record shall participate in such dividend, distribution or subscription
rights, or shall be entitled to exchange their Common Stock for securities or
other property deliverable upon such reorganization, reclassification,
consolidation, merger, sale, dissolution, liquidation, bankruptcy, assignment
for the benefit of creditors, winding up, or other action, as the case may be.
Such written notice shall be given (except as to any bankruptcy proceeding) at
least five (5) days prior to the action in question and not less than five (5)
days prior to the record date or the date on which the Company’s transfer books
are closed in respect thereto. Such notice shall also state that the action in
question or the record date is subject to the effectiveness of a registration
statement under the 1933 Act, or to a favorable vote of stockholders, if either
is required.

(d)         Statement on Warrants. The form of this Warrant need not be changed
because of any change in the Exercise Price or in the number or kind of shares
purchasable upon the exercise of a Warrant. However, the Company may at any time
in its sole discretion make any change in the form of the Warrant that it may
deem appropriate and that does not affect the substance thereof and any Warrant
thereafter issued, whether in exchange or substitution for any outstanding
Warrant or otherwise, may be in the form so changed.

(e)          Fractional Interest. The Company will not be required to issue
fractional Warrant Shares on the exercise of the Warrants. The number of full
Warrant Shares which shall be issuable upon such exercise shall be computed on
the basis of the aggregate number of whole shares of Common Stock purchasable on
the exercise of the Warrants so presented. If any fraction of a share of Common
Stock would, except for the provisions of this Section 7© be issuable on the
exercise of the Warrants (or specified proportion thereof), the Company shall
pay an amount in cash calculated by it to be equal to the then fair value of one
share of Common Stock, as determined by the Board of Directors of the Company in
good faith, multiplied by such fraction computed to the nearest whole cent.

Section 8. No Rights or Liabilities as a Stockholder. The Registered Holder
shall not be entitled to vote or be deemed the holder of Common Stock or any
other securities of the Company which may at any time be issuable on the
exercise hereof, nor shall anything contained herein be construed to confer upon
the holder of this Warrant, as such, the rights of a stockholder of the Company
or the right to vote for the election of directors or upon any matter submitted
to stockholders at any meeting thereof, or give or withhold consent to any
corporate action or to receive notice of meetings or other actions affecting
stockholders (except as provided herein), or to receive dividends or
subscription rights or otherwise, until the Date of Exercise shall have
occurred. No provision of this Warrant, in the absence of affirmative action by
the Registered Holder hereof to purchase shares of Common Stock, and no mere
enumeration herein of the rights and privileges of the Registered Holder, shall
give rise to any liability of such holder for the Exercise Price or as a
stockholder of the Company, whether such liability is asserted by the Company or
by creditors of the Company.



 18 

 



Section 9. Transfer Restrictions; Registration of the Warrant and Warrant
Shares.

(a)          Neither the Warrant nor the Warrant Shares have been registered
under the 1933 Act. The Registered Holder, by acceptance hereof, represents that
it is acquiring this Warrant to be issued to it for its own account and not with
a view to the distribution thereof, and agrees not to sell, transfer, pledge or
hypothecate this Warrant, any purchase rights evidenced hereby or any Warrant
Shares unless a registration statement is effective for this Warrant or the
Warrant Shares under the 1933 Act, or in the opinion of such Registered Holder’s
counsel reasonably satisfactory to the Company, a copy of which opinion shall be
delivered to the Company, such registration is not required as some other
exemption from the registration requirement of the 1933 Act and applicable laws
is available.

(b)         Subject to the provisions of the following paragraph of this Section
9, each Certificate for Warrant Shares shall be stamped or otherwise imprinted
with a legend in substantially the following form:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR APPLICABLE STATE
SECURITIES LAWS AND MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR SUCH
SECURITIES UNDER THE 1933 ACT, AN OPINION OF COUNSEL, SATISFACTORY TO THE ISSUER
HEREOF, TO THE EFFECT THAT REGISTRATION IS NOT REQUIRED UNDER THE 1933 ACT AS
SOME OTHER EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
APPLICABLE LAWS IS AVAILABLE.

(c)         The restrictions and requirements set forth in the foregoing
paragraph shall apply with respect to Warrant Shares unless and until such
Warrant Shares are sold or otherwise transferred pursuant to an effective
registration statement under the 1933 Act or are otherwise no longer subject to
the restrictions of the 1933 Act, at which time the Company agrees to promptly
cause such restrictive legends to be removed and stop transfer restrictions
applicable to such Warrant Shares to be rescinded.

Section 10. Notices. All notices and other communications relating to this
Warrant shall be in writing and shall be deemed to have been duly given if
delivered personally or sent by United States certified or registered
first-class mail, postage prepaid, return receipt requested, or overnight air
courier guaranteeing next day delivery to the parties hereto at the following
addresses or at such other address as any party hereto shall hereafter specify
by notice to the other party hereto:

(a)         If to the Registered Holder of this Warrant or the holder of the
Warrant Shares, addressed to the address of such Registered Holder or holder as
set forth on books of the Company or otherwise furnished by the Registered
Holder or holder to the Company.



 19 

 

 

(b)         If to the Company, addressed to:

Provision Holding, Inc.

9253 Eton Avenue

Chatsworth, CA 91311

Attn: Curt Thornton, CEO and President

A notice or communication will be effective (i) if delivered in person or by
overnight courier, on the business day it is delivered, and (ii) if sent by
registered or certified mail, the earlier of the date of actual receipt by the
party to whom such notice is required to be given or three (3) days after
deposit in the United States mail.

Section 11. Binding Effect. This Warrant shall be binding upon and inure to the
sole and exclusive benefit of the Company, its successors and assigns, and the
holder or holders from time to time of this Warrant and the Warrant Shares.

Section 12. Survival of Rights and Duties. This Warrant shall terminate and be
of no further force and effect on the earlier of (i) 5:00 p.m., Pacific Standard
Time, on the Expiration Date and (ii) the date on which this Warrant and all
purchase rights evidenced hereby have been exercised, except that the provisions
of Sections 6© and 9 hereof shall continue in full force and effect after such
termination date.

Section 13. Governing Law. This Warrant shall be governed and controlled as to
the validity, enforcement, interpretations, construction and effect and in all
other aspects by the substantive laws of the State of California. In any action
between or among any of the parties, whether arising out of this Warrant or
otherwise, each of the parties irrevocably consents to the exclusive
jurisdiction and venue of the federal and state courts located in Los Angeles
County, California.

Section 14. Section Headings. The Section headings in this Warrant are for
purposes of convenience only and shall not constitute a part hereof.

 

 20 

 



IN WITNESS WHEREOF, Provision Holding, Inc. has caused this Warrant to be duly
executed in its corporate name by the manual signature of its President.

 

  PROVISION HOLDING, INC.       By:      Curt Thornton, CEO and President
Date:__________________

 



 21 

 



 

FORM OF ELECTION TO PURCHASE

(To Be Executed Upon Exercise of this Warrant)

To Provision Holding, Inc.:

The undersigned, the record holder of this Warrant (Warrant No. _____), hereby
irrevocably elects to exercise the right, represented by this Warrant, to
purchase ___________ of the Warrant Shares and herewith and hereby tenders
payment for such Warrant Shares to the order of Provision Holding, Inc. of
$_________________, representing the full purchase price for such shares at the
price per share provided for in such Warrant and the delivery of any applicable
taxes payable by the undersigned pursuant to such Warrant.

The undersigned requests that certificates for such shares be issued in the name
of:



 





      (Please print name and address)   Social Security or Tax Identification
No.      



In the event that not all of the purchase rights represented by the Warrant are
exercised, a new Warrant, substantially identical to the attached Warrant,
representing the rights formerly represented by the attached Warrant which have
not been exercised, shall be issued in the name of and delivered to:

 

      (Please print name and address)   Social Security or Tax Identification
No.      

 

Dated: ________________ Name of Holder (Print):           By:     (Name):    
(Title):  



 



 



 22 

 

 

FORM OF ASSIGNMENT

FOR VALUE RECEIVED, ________________ hereby sells, assigns and transfers to each
assignee set forth below all of the rights of the undersigned under the attached
Warrant (Warrant No. ___) with respect to the number of shares of Common Stock
covered thereby set forth opposite the name of such assignee unto:



Name of Assignee

 

Address

 

Number of Shares of Common Stock

                   

 

If the total of said purchase rights represented by the Warrant shall not be
assigned, the undersigned requests that a new Warrant Certificate evidencing the
purchase rights not so assigned be issued in the name of and delivered to the
undersigned.

 

 

Dated: __________________ Name of Holder (Print): ________________________

 

________________________________

(Signature of Holder)



 23 

 

 

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of _____________, 2016 (this "Agreement"), is
among Provision Holding, Inc., a Nevada corporation (the "Company") and the
holders of the Company's 12% Senior Secured Convertible Promissory Notes, in the
original aggregate principal amount of up to $4,000,000 (collectively, the
"Notes") signatory hereto, their endorsees, transferees and assigns
(collectively, the "Secured Parties").

 

W I T N E S S E T H:

 

WHEREAS, pursuant to written subscription agreements of even date herewith, the
Secured Parties have severally purchased Units consisting of the Notes in a
private Offering conducted by the Company;

 

WHEREAS, in order to induce the Secured Parties to participate in the Offering
and purchase the Units, the Company has agreed to execute and deliver to the
Secured Parties this Agreement and to grant the Secured Parties, pari passu with
each other Secured Party and through the Agent (as defined in Section 18
hereof), a security interest in substantially all assets of the Company to
secure the prompt payment, performance and discharge in full of all of the
Company's obligations under the Notes.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC (such as
"account", "chattel paper", "commercial tort claim", "deposit account",
"document", "equipment", "fixtures", "general intangibles", "goods",
"instruments", "inventory", "investment property", "letter-of-credit rights",
"proceeds" and "supporting obligations") shall have the respective meanings
given such terms in Article 9 of the UCC.

 

(a) "Collateral" means the collateral in which the Secured Parties are granted a
security interest by this Agreement and which shall include the following
personal property of the Company, whether presently owned or existing or
hereafter acquired or coming into existence, wherever situated, and all
additions and accessions thereto and all substitutions and replacements thereof,
and all proceeds, products and accounts thereof, including, without limitation,
all proceeds from the sale or transfer of the Collateral and of insurance
covering the same and of any tort claims in connection therewith, and dividends,
interest, cash, notes, securities, equity interest or other property at any time
and from time to time acquired, receivable or otherwise distributed in respect
of, or in exchange for, any or all of the Pledged Securities (as defined below):

(i) All goods, including, without limitation, (A) all machinery, equipment,
computers, motor vehicles, trucks, appliances, furniture, special and general
tools, fixtures, test and quality control devices and other equipment of every
kind and nature and wherever situated, together with all documents of title and
documents representing the same, all additions and accessions thereto,
replacements therefor, all parts therefor, and all substitutes for any of the
foregoing and all other items used and useful in connection with the Company’s
business and all improvements thereto; and (B) all inventory;



 24 

 



 

(ii) All leasehold interests or interests in real property, including all
working interests in and to any oil & gas leases, together with the production
from any wells thereon, including those properties set forth on Exhibit A
annexed hereto;



(iii) All contract rights and other general intangibles, including, without
limitation, all partnership interests, membership interests, stock or other
securities, rights under any agreements related to the Pledged Securities,
licenses, distribution and other agreements, computer software (whether
"off-the-shelf, licensed from any third party or developed by the Company),
computer software development rights, leases, franchises, customer lists,
quality control procedures, grants and rights, goodwill, trademarks, service
marks, trade styles, trade names, patents, patent applications, copyrights, and
income tax refunds;



(iv) All accounts, together with all instruments, all documents of title
representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;



(v) All documents, letter-of-credit rights, instruments and chattel paper;



(vi) All commercial tort claims;



(vii) All deposit accounts and all cash (whether or not deposited in such
deposit accounts);



(viii) All investment property;



(ix) All supporting obligations;



(x) All files, records, books of account, business papers, and computer
programs; and



(xi) the products and proceeds of all of the foregoing Collateral set forth in
clauses (i)-(ix) above.



Without limiting the generality of the foregoing, the "Collateral" shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in each subsidiary, including, without limitation, the
shares of capital stock and the other equity interests listed on Schedule H
hereto (as the same may be modified from time to time pursuant to the terms
hereof), and any other shares of capital stock and/or other equity interests of
any other direct or indirect subsidiary obtained in the future, and, in each
case, all certificates representing such shares and/or equity interests and, in
each case, all rights, options, warrants, stock, other securities and/or equity
interests that may hereafter be received, receivable or distributed in respect
of, or exchanged for, any of the foregoing and all rights arising under or in
connection with the Pledged Securities, including, but not limited to, all
dividends, interest and cash.



 25 

 

 

 

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.



(b) "Intellectual Property" means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, whether in the United States Patent and Trademark Office
or in any similar office or agency of the United States, any State thereof or
any other country or any political subdivision thereof, or otherwise, and all
common law rights related thereto, (iv) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(v) all rights to obtain any reissues, renewals or extensions of the foregoing,
(vi) all licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

(c) "Majority in Interest" means, at any time of determination, the majority in
interest (based on then-outstanding principal amounts of Notes at the time of
such determination) of the Secured Parties.

(d) "Necessary Endorsement" means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Agent (as that term is defined below) may reasonably
request.

(e) "Obligations" means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of the
Company to the Secured Parties under this Agreement or the Notes, in each case,
whether now or hereafter existing, voluntary or involuntary, direct or indirect,
absolute or contingent, liquidated or unliquidated, whether or not jointly owed
with others, and whether or not from time to time decreased or extinguished and
later increased, created or incurred, and all or any portion of such obligations
or liabilities that are paid, to the extent all or any part of such payment is
avoided or recovered directly or indirectly from any of the Secured Parties as a
preference, fraudulent transfer or otherwise as such obligations may be amended,
supplemented, converted, extended or modified from time to time. Without
limiting the generality of the foregoing, the term "Obligations" shall include,
without limitation: (i) principal of, and interest on the Notes; (ii) any and
all other fees, indemnities, costs, obligations and liabilities of the Company
from time to time under or in connection with the Notes; and (iii) all amounts
(including but not limited to post- petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving the Company.



 26 

 

 

 



 

(f) "Pledged Interests" shall have the meaning ascribed to such term in Section
4(j).

 

(g) "Pledged Securities" shall have the meaning ascribed to such term in Section
4(i).

 

(h) "UCC" means the Uniform Commercial Code of the State of Connecticut and or
any other applicable law of any state or states which has jurisdiction with
respect to all, or any portion of, the Collateral or this Agreement, from time
to time. It is the intent of the parties that defined terms in the UCC should be
construed in their broadest sense so that the term "Collateral" will be
construed in its broadest sense. Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

2. Grant of Security Interest in Collateral. As an inducement for the Secured
Parties to participate in the Offering and to purchase the Units consisting of
the Notes and to secure the complete and timely payment, performance and
discharge in full, as the case may be, of all of the Obligations, the Company
hereby unconditionally and irrevocably pledges, grants and hypothecates to the
Secured Parties a security interest in and to, a lien upon and a right of
set-off against all of their respective right, title and interest of whatsoever
kind and nature in and to, the Collateral (a "Security Interest" and,
collectively, the "Security Interests").



3. Delivery of Certain Collateral. No later than ten (10) days following the
execution of this Agreement, the Company shall deliver or cause to be delivered
to the Agent (a) any and all certificates and other instruments representing or
evidencing the Pledged Securities, and (b) any and all certificates and other
instruments or documents representing any of the other Collateral, in each case,
together with all Necessary Endorsements.

 

       4. Representations, Warranties, Covenants and Agreements of the Debtors.
Except as set forth under the corresponding section of the disclosure schedules
delivered to the Secured Parties concurrently herewith (the "Disclosure
Schedules"), which Disclosure Schedules shall be deemed a part hereof, the
Company represents and warrants to, and covenants and agrees with, the Secured
Parties as follows:



(a) The Company has the requisite corporate power and authority to enter into
this Agreement and otherwise to carry out its obligations hereunder. The
execution, delivery and performance by the Company of this Agreement and the
filings contemplated herein have been duly authorized by all necessary action on
the part of the Company and no further action is required by the Company. This
Agreement has been duly executed by the Company and constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization and similar laws of general
application relating to or affecting the rights and remedies of creditors and by
general principles of equity.



(b) The Company has no place of business or offices where its books of account
and records are kept (other than temporarily at the offices of its attorneys or
accountants) or places where Collateral is stored or located, except as set
forth on Schedule A attached hereto. Except as disclosed on Schedule A. none of
such Collateral is in the possession of any consignee, bailee, warehouseman,
agent or processor.



(c) Except as set forth on Schedule B attached hereto, the Company is the sole
owner of the Collateral (except for non-exclusive licenses granted by the
Company in the ordinary course of business), free and clear of any liens,
security interests, encumbrances, rights or claims, and is fully authorized to
grant the Security Interests.

 

 27 

 



(d) No written claim has been received that any Collateral or the Company's use
of any Collateral violates the rights of any third party. There has been no
adverse decision to the Company’s claim of ownership rights in or exclusive
rights to use the Collateral in any jurisdiction or to the Company’s right to
keep and maintain such Collateral in full force and effect, and there is no
proceeding involving said rights pending or, to the best knowledge of the
Company, threatened before any court, judicial body, administrative or
regulatory agency, arbitrator or other governmental authority.



(e) The Company shall at all times maintain its books of account and records
relating to the Collateral at its principal place of business and its Collateral
at the locations set forth on Schedule A attached hereto and may not relocate
such books of account and records or tangible Collateral unless it delivers to
the Secured Parties at least 30 days prior to such relocation (i) written notice
of such relocation and the new location thereof (which must be within the United
States) and (ii) evidence that appropriate financing statements under the UCC
and other necessary documents have been filed and recorded and other steps have
been taken to perfect the Security Interests to create in favor of the Secured
Parties a valid, perfected and continuing perfected first priority lien in the
Collateral.



(f) This Agreement creates in favor of the Secured Parties a valid security
interest in the Collateral securing the payment and performance of the
Obligations. Upon making the filings described in the immediately following
paragraph, all security interests created hereunder in any Collateral which may
be perfected by filing Uniform Commercial Code financing statements shall have
been duly perfected. Except for the filing of the Uniform Commercial Code
financing statements referred to in the immediately following paragraph, the
execution and delivery of deposit account control agreements satisfying the
requirements of Section 9-104(a)(2) of the UCC with respect to each deposit
account of the Company, and the delivery of the certificates and other
instruments provided in Section 3, no action is necessary to create, perfect or
protect the security interests created hereunder. Without limiting the
generality of the foregoing, except for the filing of said financing statements
and the execution and delivery of said deposit account control agreements, no
consent of any third parties and no authorization, approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for (i) the execution, delivery and performance of this Agreement,
(ii) the creation or perfection of the Security Interests created hereunder in
the Collateral or (iii) the enforcement of the rights of the Agent and the
Secured Parties hereunder.



(g) The Company hereby authorizes the Agent to file one or more financing
statements under the UCC, with respect to the Security Interests, with the
proper filing and recording agencies in any jurisdiction deemed proper by it.



(h) The execution, delivery and performance of this Agreement by the Company
does not (i) violate any of the provisions of any of its charter documents or
any judgment, decree, order or award of any court, governmental body or
arbitrator or any applicable law, rule or regulation applicable to the Company
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing the Company’s debt or otherwise) or other understanding
to which the Company is a party or by which any property or asset of the Company
is bound or affected.



(i) The capital stock and other equity interests listed on Schedule H hereto
(the "Pledged Securities") represent all capital stock and other equity
interests owned, directly or indirectly, by the Company. All of the Pledged
Securities are validly issued, fully paid and non-assessable, and the Company is
the legal and beneficial owner of the Pledged Securities, free and clear of any
lien, security interest or other encumbrance except for the security interests
created by this Agreement.



(j) The ownership and other equity interests in partnerships and limited
liability companies (if any) included in the Collateral (the "Pledged
Interests") by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.



 28 

 

 

(k) The Company shall at all times maintain the liens and Security Interests
provided for hereunder as valid and perfected first priority liens and security
interests in the Collateral in favor of the Secured Parties until this Agreement
and the Security Interest hereunder shall be terminated pursuant to Section 14
hereof. The Company hereby agrees to defend the same against the claims of any
and all persons and entities. The Company shall safeguard and protect all
Collateral for the account of the Secured Parties. At the request of the Agent,
the Company will sign and deliver to the Agent on behalf of the Secured Parties
at any time or from time to time one or more financing statements pursuant to
the UCC in form reasonably satisfactory to the Agent and will pay the cost of
filing the same in all public offices wherever filing is, or is deemed by the
Agent to be, necessary or desirable to effect the rights and obligations
provided for herein. Without limiting the generality of the foregoing, the
Company shall pay all fees, taxes and other amounts necessary to maintain the
Collateral and the Security Interests hereunder, and the Company shall obtain
and furnish to the Agent from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interests hereunder.



(l) The Company will not transfer, pledge, hypothecate, encumber, license, sell
or otherwise dispose of any of the Collateral (except for non-exclusive licenses
granted by the Company in its ordinary course of business and sales of inventory
by the Company in its ordinary course of business) without the prior written
consent of a Majority in Interest; provided, however, that the Company may sell
certain equipment that is not used in connection with its business provided the
amount of such equipment does not exceed $100,000.



(m) The Company shall keep and preserve its equipment, inventory and other
tangible Collateral in good condition, repair and order and shall not operate or
locate any such Collateral (or cause to be operated or located) in any area
excluded from insurance coverage.



(n) The Company shall permit the Agent and its representatives and agents to
inspect the Collateral during normal business hours and upon reasonable prior
notice, and to make copies of records pertaining to the Collateral as may be
reasonably requested by the Agent from time to time.



(o) The Company shall take all steps reasonably necessary to diligently pursue
and seek to preserve, enforce and collect any rights, claims, causes of action
and accounts receivable in respect of the Collateral.



(p) The Company will not change its name, type of organization, jurisdiction of
organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days prior written notice to the Secured Parties of such
change and, at the time of such written notification, the Company provides any
financing statements or fixture filings necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.



(q) Except in the ordinary course of business, the Company may not consign any
of its inventory or sell any of its inventory on bill and hold, sale or return,
sale on approval, or other conditional terms of sale without the consent of the
Agent which shall not be unreasonably withheld.



 29 

 

 



(r) The Company shall not relocate its chief executive office to a new location
without providing 30 days prior written notification thereof to the Secured
Parties and so long as, at the time of such written notification, the Company
provides any financing statements or fixture filings necessary to perfect and
continue the perfection of the Security Interests granted and evidenced by this
Agreement.



(s) At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the Company shall deliver such Collateral to the Agent.



(t) The Company, in its capacity as issuer, hereby agrees to comply with any and
all orders and instructions of Agent regarding the Pledged Interests consistent
with the terms of this Agreement without the further consent of the Company as
contemplated by Section 8-106 (or any successor section) of the UCC. Further,
the Company agrees that it shall not enter into a similar agreement (or one that
would confer "control" within the meaning of Article 8 of the UCC) with any
other person or entity.



(u) The Company shall cause all tangible chattel paper constituting Collateral
to be delivered to the Agent, or, if such delivery is not possible, then to
cause such tangible chattel paper to contain a legend noting that it is subject
to the security interest created by this Agreement. To the extent that any
Collateral consists of electronic chattel paper, the Company shall cause the
underlying chattel paper to be "marked" within the meaning of Section 9-105 of
the UCC (or successor section thereto).



(v) If there is any investment property or deposit account included as
Collateral that can be perfected by "control" through an account control
agreement, the Company shall cause such an account control agreement, in form
and substance in each case satisfactory to the Agent, to be entered into and
delivered to the Agent for the benefit of the Secured Parties.



(w) To the extent that any Collateral consists of letter-of-credit rights, the
Company shall cause the issuer of each underlying letter of credit to consent to
an assignment of the proceeds thereof to the Secured Parties.



(x) To the extent that any Collateral is in the possession of any third party,
the Company shall join with the Agent in notifying such third party of the
Secured Parties' security interest in such Collateral and shall use its best
efforts to obtain an acknowledgement and agreement from such third party with
respect to the Collateral, in form and substance reasonably satisfactory to the
Agent.



(y) If the Company shall at any time hold or acquire a commercial tort claim,
the Company shall promptly notify the Secured Parties in a writing signed by the
Company of the particulars thereof and grant to the Secured Parties in such
writing a security interest therein and in the proceeds thereof, all upon the
terms of this Agreement, with such writing to be in form and substance
satisfactory to the Agent.



(z) The Company shall immediately provide written notice to the Secured Parties
of any and all accounts which arise out of contracts with any governmental
authority and, to the extent necessary to perfect or continue the perfected
status of the Security Interests in such accounts and proceeds thereof, shall
execute and deliver to the Agent an assignment of claims for such accounts and
cooperate with the Agent in taking any other steps required, in its judgment,
under the Federal Assignment of Claims Act or any similar federal, state or
local statute or rule to perfect or continue the perfected status of the
Security Interests in such accounts and proceeds thereof.



 30 

 

 



(aa) The Company shall cause each subsidiary of the Company to immediately
become a party hereto (an "Additional Debtor"), by executing and delivering an
Additional Debtor Joinder in substantially the form of Annex A attached hereto
and comply with the provisions hereof applicable to the Company. Concurrent
therewith, the Additional Debtor shall deliver replacement schedules for, or
supplements to all other Schedules to (or referred to in) this Agreement, as
applicable, which replacement schedules shall supersede, or supplements shall
modify, the Schedules then in effect. The Additional Debtor shall also deliver
such authorizing resolutions, good standing certificates, incumbency
certificates, organizational documents, financing statements and other
information and documentation as the Agent may reasonably request. Upon delivery
of the foregoing to the Agent, the Additional Debtor shall be and become a party
to this Agreement with the same rights and obligations as the Company, for all
purposes hereof as fully and to the same extent as if it were an original
signatory hereto and shall be deemed to have made the representations,
warranties and covenants set forth herein as of the date of execution and
delivery of such Additional Debtor Joinder.



(bb) The Company shall vote the Pledged Securities to comply with the covenants
and agreements set forth herein and in the Notes.

(cc) In the event that, upon an occurrence of an Event of Default, Agent shall
sell all or any of the Pledged Securities to another party or parties (herein
called the "Transferee") or shall purchase or retain all or any of the Pledged
Securities, the Company shall, to the extent applicable: (i) deliver to Agent or
the Transferee, as the case may be, the articles of incorporation, bylaws,
minute books, stock certificate books, corporate seals, deeds, leases,
indentures, agreements, evidences of indebtedness, books of account, financial
records and all other organizational documents and records of the Company and
their direct and indirect subsidiaries; (ii) use its best efforts to obtain
resignations of the persons then serving as officers and directors of the
Company and their direct and indirect subsidiaries, if so requested; and (iii)
use its best efforts to obtain any approvals that are required by any
governmental or regulatory body in order to permit the sale of the Pledged
Securities to the Transferee or the purchase or retention of the Pledged
Securities by Agent and allow the Transferee or Agent to continue the business
of the Company and their direct and indirect subsidiaries. Such sale shall be
subject to Company's right of redemption in satisfaction of the Company's
Obligations as provided in the Uniform Commercial Code of California.



(dd) Without limiting the generality of the other obligations of the Company
hereunder, the Company, to the extent applicable, shall promptly (i) cause to be
registered at the United States Copyright Office all of its material copyrights,
(ii) cause the security interest contemplated hereby with respect to all
Intellectual Property registered at the United States Copyright Office or United
States Patent and Trademark Office to be duly recorded at the applicable office,
and (iii) give the Agent notice whenever it acquires (whether absolutely or by
license) or creates any additional material Intellectual Property.



(ee) The Company will from time to time, at its own expense, promptly execute
and deliver all such further instruments and documents, and take all such
further action as may be necessary or desirable, or as the Agent may reasonably
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable the Secured Parties to exercise and
enforce their rights and remedies hereunder and with respect to any Collateral
or to otherwise carry out the purposes of this Agreement.



(ff) Schedule F attached hereto lists all of the patents, patent applications,
trademarks, trademark applications, registered copyrights, and domain names
owned by the Company as of the date hereof. Schedule F lists all material
licenses in favor of the Company for the use of any patents, trademarks,
copyrights and domain names as of the date hereof. All material patents and
trademarks of the Company have been duly recorded at the United States Patent
and Trademark Office and all material copyrights of the Company have been duly
recorded at the United States Copyright Office.



5. Effect of Pledge on Certain Rights. If any of the Collateral subject to this
Agreement consists of nonvoting equity or ownership interests (regardless of
class, designation, preference or rights) that may be converted into voting
equity or ownership interests upon the occurrence of certain events (including,
without limitation, upon the transfer of all or any of the other stock or assets
of the issuer), it is agreed that the pledge of such equity or ownership
interests pursuant to this Agreement or the enforcement of any of Agent's rights
hereunder shall not be deemed to be the type of event which would trigger such
conversion rights notwithstanding any provisions in the organizational documents
or agreements to which the Company is subject.



 31 

 

 

6. Defaults. The following events shall be "Events of Default":



(a) The occurrence of an Event of Default (as defined in the Notes) under the
Notes;



(b) Any representation or warranty of the Company in this Agreement shall prove
to have been incorrect in any material respect when made; or



(c) The failure by the Company to observe or perform any of its material
obligations hereunder for fifteen (15) days after delivery to the Company of
notice of such failure by or on behalf of a Secured Party unless such default is
capable of cure but cannot be cured within such time frame and the Company is
using best efforts to cure same in a timely fashion.



7. Duty To Hold In Trust.



(a) Upon the occurrence of any Event of Default and at any time thereafter, the
Company shall, upon receipt of any revenue, income, dividend, interest or other
sums subject to the Security Interests, whether payable pursuant to the Notes or
otherwise, or of any check, draft, note, trade acceptance or other instrument
evidencing an obligation to pay any such sum, hold the same in trust for the
Secured Parties and shall forthwith endorse and transfer any such sums or
instruments, or both, to the Secured Parties, pro-rata in proportion to their
respective then-currently outstanding principal amount of Notes for application
to the satisfaction of the Obligations (and if any Note is not outstanding,
pro-rata in proportion to the initial purchases of the remaining Notes).



(b) If the Company shall become entitled to receive or shall receive any
securities or other property (including, without limitation, shares of Pledged
Securities or instruments representing Pledged Securities acquired after the
date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of the Company or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), the Company agrees to (i) accept the same as the agent of the
Secured Parties; (ii) hold the same in trust on behalf of and for the benefit of
the Secured Parties; and (iii) to deliver any and all certificates or
instruments evidencing the same to Agent on or before the close of business on
the fifth business day following the receipt thereof by the Company, in the
exact form received together with the Necessary Endorsements, to be held by
Agent subject to the terms of this Agreement as Collateral.



8. Rights and Remedies Upon Default.



(a) Upon the occurrence of any Event of Default and at any time thereafter, the
Secured Parties, acting through the Agent, shall have the right to exercise all
of the remedies conferred hereunder and under the Notes, and the Secured Parties
shall have all the rights and remedies of a secured party under the UCC. Without
limitation, the Agent, for the benefit of the Secured Parties, shall have the
following rights and powers:



(i) The Agent shall have the right to take possession of the Collateral and, for
that purpose, enter, with the aid and assistance of any person, any premises
where the Collateral, or any part thereof, is or may be placed and remove the
same, and the Company shall assemble the Collateral and make it available to the
Agent at places which the Agent shall reasonably select, whether at the
Company's premises or elsewhere, and make available to the Agent, without rent,
all of the Company’s premises and facilities for the purpose of the Agent taking
possession of, removing or putting the Collateral in saleable or disposable
form. The Agent shall be entitled to hold, maintain, preserve and prepare the
Collateral for sale, until disposed of, or may propose to retain the Collateral
subject to Company's right of redemption in satisfaction of the Company's
Obligations as provided in the Uniform Commercial Code of California.



 32 

 

 



(ii) Upon notice to the Company by Agent, all rights of the Company to exercise
the voting and other consensual rights which it would otherwise be entitled to
exercise and all rights of the Company to receive the dividends and interest
which it would otherwise be authorized to receive and retain, shall cease. Upon
such notice, Agent shall have the right to receive, for the benefit of the
Secured Parties, any interest, cash dividends or other payments on the
Collateral and, at the option of Agent, to exercise in such Agent's discretion
all voting rights pertaining thereto. Without limiting the generality of the
foregoing, Agent shall have the right (but not the obligation) to exercise all
rights with respect to the Collateral as it were the sole and absolute owner
thereof, including, without limitation, to vote and/or to exchange, at its sole
discretion, any or all of the Collateral in connection with a merger,
reorganization, consolidation, recapitalization or other readjustment concerning
or involving the Collateral or the Company or any of its direct or indirect
subsidiaries.



(iii) The Agent shall have the right to operate the business of the Company
using the Collateral and shall have the right to assign, sell, lease or
otherwise dispose of and deliver all or any part of the Collateral, at public or
private sale or otherwise, either with or without special conditions or
stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Agent may deem commercially reasonable, subject to
Company's right of redemption in satisfaction of the Company's Obligations as
provided in the Uniform Commercial Code of California. Upon each such sale,
lease, assignment or other transfer of Collateral, the Agent, for the benefit of
the Secured Parties, may, unless prohibited by applicable law which cannot be
waived, purchase all or any part of the Collateral being sold, subject to
Company's right of redemption in satisfaction of the Company's Obligations as
provided in the Uniform Commercial Code of California.



(iv) The Agent shall have the right (but not the obligation) to notify any
account debtors and any obligors under instruments or accounts to make payments
directly to the Agent, on behalf of the Secured Parties, and to enforce the
Company’s rights against such account debtors and obligors.



(v) The Agent, for the benefit of the Secured Parties, may (but is not obligated
to) direct any financial intermediary or any other person or entity holding any
investment property to transfer the same to the Agent, on behalf of the Secured
Parties, or its designee.



(vi) The Agent may (but is not obligated to) transfer any or all Intellectual
Property registered in the name of the Company at the United States Patent and
Trademark Office and/or Copyright Office into the name of the Secured Parties or
any designee or any purchaser of any Collateral.



(b) The Agent shall comply with any applicable law in connection with a
disposition of Collateral and such compliance will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. The Agent
may sell the Collateral without giving any warranties and may specifically
disclaim such warranties. If the Agent sells any of the Collateral on credit,
the Company will only be credited with payments actually made by the purchaser.
In addition, the Company waives any and all rights that it may have to a
judicial hearing in advance of the enforcement of any of the Agent's rights and
remedies hereunder, including, without limitation, its right following an Event
of Default to take immediate possession of the Collateral and to exercise its
rights and remedies with respect thereto.



(c) For the purpose of enabling the Agent to further exercise rights and
remedies under this Section 8 or elsewhere provided by agreement or applicable
law, the Company hereby grants to the Agent, for the benefit of the Agent and
the Secured Parties, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to the Company) to use, license or
sublicense following an Event of Default, any Intellectual Property now owned or
hereafter acquired by the Company, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.



 33 

 

 

 

9.  Applications of Proceeds. The proceeds of any such sale, lease or other
disposition of the Collateral hereunder or from payments made on account of any
insurance policy insuring any portion of the Collateral shall be applied first,
to the expenses of retaking, holding, storing, processing and preparing for
sale, selling, and the like (including, without limitation, any taxes, fees and
other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys' fees and expenses incurred by the Agent in enforcing the
Secured Parties' rights hereunder and in connection with collecting, storing and
disposing of the Collateral, and then to satisfaction of the Obligations pro
rata among the Secured Parties (based on then-outstanding principal amounts of
Notes at the time of any such determination), and to the payment of any other
amounts required by applicable law, after which the Secured Parties shall pay to
the Company any surplus proceeds. To the extent permitted by applicable law, the
Company waives all claims, damages and demands against the Secured Parties
arising out of the repossession, removal, retention or sale of the Collateral,
unless due solely to the gross- negligence or willful misconduct of the Secured
Parties as determined by a final judgment (not subject to further appeal) of a
court of competent jurisdiction.

10.  Securities Law Provision. The Company recognizes that Agent may be limited
in its ability to effect a sale to the public of all or part of the Pledged
Securities by reason of certain prohibitions in the Securities Act of 1933, as
amended, or other federal or state securities laws (collectively, the
"Securities Laws"), and may be compelled to resort to one or more sales to a
restricted group of purchasers who may be required to agree to acquire the
Pledged Securities for their own account, for investment and not with a view to
the distribution or resale thereof. The Company agrees that sales so made may be
at prices and on terms less favorable than if the Pledged Securities were sold
to the public, and that Agent has no obligation to delay the sale of any Pledged
Securities for the period of time necessary to register the Pledged Securities
for sale to the public under the Securities Laws. The Company shall cooperate
with Agent in its attempt to satisfy any requirements under the Securities Laws
(including, without limitation, registration thereunder if requested by Agent)
applicable to the sale of the Pledged Securities by Agent.

 

11.  Costs and Expenses. The Company agrees to pay all reasonable out-of-pocket
fees, costs and expenses incurred in connection with any filing required
hereunder, including without limitation, any financing statements pursuant to
the UCC, continuation statements, partial releases and/or termination statements
related thereto or any expenses of any searches reasonably required by the
Agent. The Company shall also pay all other claims and charges which in the
reasonable opinion of the Agent is reasonably likely to prejudice, imperil or
otherwise affect the Collateral or the Security Interests therein. The Company
will also, upon demand, pay to the Agent the amount of any and all reasonable
expenses, including the reasonable fees and expenses of its counsel and of any
experts and agents, which the Agent, for the benefit of the Secured Parties, may
incur in connection with the creation, perfection, protection, satisfaction,
foreclosure, collection or enforcement of the Security Interest and the
preparation, administration, continuance, amendment or enforcement of this
Agreement and pay to the Agent the amount of any and all reasonable expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, which the Agent, for the benefit of the Secured Parties, and the Secured
Parties may incur in connection with (i) the enforcement of this Agreement, (ii)
the custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, or (iii) the exercise or enforcement of
any of the rights of the Secured Parties under the Notes. Until so paid, any
fees payable hereunder shall be added to the principal amount of the Notes and
shall bear interest at the Default Rate.

 

12. Responsibility for Collateral. The Company assumes all liabilities and
responsibility in connection with all Collateral, and the Obligations shall in
no way be affected or diminished by reason of the loss, destruction, damage or
theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the foregoing, (a) neither the Agent nor any Secured
Party (i) has any duty (either before or after an Event of Default) to collect
any amounts in respect of the Collateral or to preserve any rights relating to
the Collateral, or (ii) has any obligation to clean-up or otherwise prepare the
Collateral for sale, and (b) the Company shall remain obligated and liable under
each contract or agreement included in the Collateral to be observed or
performed by the Company thereunder. Neither the Agent nor any Secured Party
shall have any obligation or liability under any such contract or agreement by
reason of or arising out of this Agreement or the receipt by the Agent or any
Secured Party of any payment relating to any of the Collateral, nor shall the
Agent or any Secured Party be obligated in any manner to perform any of the
obligations of the Company under or pursuant to any such contract or agreement,
to make inquiry as to the nature or sufficiency of any payment received by the
Agent or any Secured Party in respect of the Collateral or as to the sufficiency
of any performance by any party under any such contract or agreement, to present
or file any claim, to take any action to enforce any performance or to collect
the payment of any amounts which may have been assigned to the Agent or to which
the Agent or any Secured Party may be entitled at any time or times.



 34 

 

 

 

13.  Security Interests Absolute. All rights of the Secured Parties and all
obligations of the Company hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Notes or any agreement entered into in connection with the foregoing, or any
portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Notes or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to the Company, or
a discharge of all or any part of the Security Interests granted hereby. Until
the Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy. The Company expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Parties hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Parties, then, in any such
event, The Company’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. The
Company waives all right to require the Secured Parties to proceed against any
other person or entity or to apply any Collateral which the Secured Parties may
hold at any time, or to marshal assets, or to pursue any other remedy. The
Company waives any defense arising by reason of the application of the statute
of limitations to any obligation secured hereby.



14.  Term of Agreement. This Agreement and the Security Interests shall
terminate on the date on which the Notes have been indefeasibly paid in full in
accordance with the terms thereof, and all other Obligations have been paid or
discharged; provided, however, that all indemnities of the Company contained in
this Agreement (including, without limitation, Annex B hereto) shall survive and
remain operative and in full force and effect regardless of the termination of
this Agreement.



15.  Provisions Herein Shall be Controlling. In the event of a conflict between
any of the terms contained herein and in the Notes, the terms contained in this
Agreement shall prevail.



16.  Power of Attorney; Further Assurances.



(a) The Company authorizes the Agent, and does hereby make, constitute and
appoint the Agent and its officers, agents, successors or assigns with full
power of substitution, as the Company’s true and lawful attorney-in-fact, with
power, in the name of the Agent or the Company, to, after the occurrence and
during the continuance of an Event of Default, (i) endorse any note, checks,
drafts, money orders or other instruments of payment (including payments payable
under or in respect of any policy of insurance) in respect of the Collateral
that may come into possession of the Agent; (ii) to sign and endorse any
financing statement pursuant to the UCC or any invoice, freight or express bill,
bill of lading, storage or warehouse receipts, drafts against debtors,
assignments, verifications and notices in connection with accounts, and other
documents relating to the Collateral; (iii) to pay or discharge taxes, liens,
security interests or other encumbrances at any time levied or placed on or
threatened against the Collateral; (iv) to demand, collect, receipt for,
compromise, settle and sue for monies due in respect of the Collateral; (v) to
transfer any Intellectual Property or provide licenses respecting any
Intellectual Property; and (vi) generally, at the option of the Agent, and at
the expense of the Company, at any time, or from time to time, to execute and
deliver any and all documents and instruments and to do all acts and things
which the Agent deems necessary to protect, preserve and realize upon the
Collateral and the Security Interests granted therein in order to effect the
intent of this Agreement and the Notes all as fully and effectually as the
Company might or could do; and the Company hereby ratifies all that said
attorney shall lawfully do or cause to be done by virtue hereof. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding. The designation set forth herein shall be deemed to amend and
supersede any inconsistent provision in the organizational documents or other
documents or agreements to which the Company is subject or to which the Company
is a party. Without limiting the generality of the foregoing, after the
occurrence and during the continuance of an Event of Default, each Secured Party
is specifically authorized to execute and file any applications for or
instruments of transfer and assignment of any patents, trademarks, copyrights or
other Intellectual Property with the United States Patent and Trademark Office
and the United States Copyright Office.

 

 35 

 



(b) On a continuing basis, the Company will make, execute, acknowledge, deliver,
file and record, as the case may be, with the proper filing and recording
agencies in any jurisdiction, all such instruments, and take all such action as
may reasonably be deemed necessary or advisable, or as reasonably requested by
the Agent, to perfect the Security Interests granted hereunder and otherwise to
carry out the intent and purposes of



(c) this Agreement, or for assuring and confirming to the Agent the grant or
perfection of a perfected security interest in all the Collateral under the UCC.



(d) The Company hereby irrevocably appoints the Agent as the Company's
attorney-in-fact, with full authority in the place and instead of the Company
and in the name of the Company, from time to time in the Agent's discretion, to
take any action and to execute any instrument which the Agent may deem necessary
or advisable to accomplish the purposes of this Agreement, including the filing,
in its sole discretion, of one or more financing or continuation statements and
amendments thereto, relative to any of the Collateral without the signature of
the Company where permitted by law, which financing statements may (but need
not) describe the Collateral as "all assets" or "all personal property" or words
of like import, and ratifies all such actions taken by the Agent. This power of
attorney is coupled with an interest and shall be irrevocable for the term of
this Agreement and thereafter as long as any of the Obligations shall be
outstanding.



17.  Notices. All notices, requests, demands and other communications hereunder
shall be subject to the notice provision of the Subscription Agreement.



18.  Other Security. To the extent that the Obligations are now or hereafter
secured by property other than the Collateral or by the guarantee, endorsement
or property of any other person, firm, corporation or other entity, then the
Agent shall have the right, in its sole discretion, to pursue, relinquish,
subordinate, modify or take any other action with respect thereto, without in
any way modifying or affecting any of the Secured Parties' rights and remedies
hereunder.



16.  Appointment of Agent. The Secured Parties hereby appoint __________________
nto act as their agent ("Agent") for purposes of exercising any and all rights
and remedies of the Secured Parties hereunder. Such appointment shall continue
until revoked in writing by a Majority in Interest, at which time a Majority in
Interest shall appoint a new Agent. The Agent shall have the rights,
responsibilities and immunities set forth in Annex B hereto.



19.  Miscellaneous.



(a) No course of dealing between the Company and the Secured Parties, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Parties, any right, power or privilege hereunder or under the Notes shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or thereunder preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.



(b) All of the rights and remedies of the Secured Parties with respect to the
Collateral, whether established hereby or by the Notes shall be cumulative and
may be exercised singly or concurrently.



 36 

 

 



(c) This Agreement, together with the exhibits and schedules hereto, contain the
entire understanding of the parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
this Agreement and the exhibits and schedules hereto. No provision of this
Agreement may be waived, modified, supplemented or amended except in a written
instrument signed, in the case of an amendment, by the Company and the Secured
Parties or, in the case of a waiver, by the party against whom enforcement of
any such waived provision is sought.



(d) If any term, provision, covenant or restriction of this Agreement is held by
a court of competent jurisdiction to be invalid, illegal, void or unenforceable,
the remainder of the terms, provisions, covenants and restrictions set forth
herein shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, and the parties hereto shall use their commercially
reasonable efforts to find and employ an alternative means to achieve the same
or substantially the same result as that contemplated by such term, provision,
covenant or restriction. It is hereby stipulated and declared to be the
intention of the parties that they would have executed the remaining terms,
provisions, covenants and restrictions without including any of such that may be
hereafter declared invalid, illegal, void or unenforceable.



(e) No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any party to
exercise any right hereunder in any manner impair the exercise of any such
right.



(f) This Agreement shall be binding upon and inure to the benefit of the parties
and their successors and permitted assigns. The Company may not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Majority in Interest (other than by merger). Any Secured Party
may assign any or all of its rights under this Agreement to any Person (as
defined in the Purchase Agreement) to whom such Secured Party assigns or
transfers any Obligations, provided such transferee agrees in writing to be
bound, with respect to the transferred Obligations, by the provisions of this
Agreement that apply to the "Secured Parties."



(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Connecticut, without regard to the principles of conflicts of
law thereof. The Company agrees that all proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and the Notes (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, partners, members,
employees or agents) shall be commenced exclusively in the state and federal
courts sitting in the City of Hartford, Connecticut. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in Hartford, Connecticut for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any proceeding, any claim that it is not personally subject to the jurisdiction
of any such court, that such proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.

 



 37 

 

 

(h) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.



(i) The Company shall indemnify, reimburse and hold harmless the Agent and the
Secured Parties and their respective partners, members, shareholders, officers,
directors, employees and agents (and any other persons with other titles that
have similar functions) (collectively, "Indemnitees") from and against any and
all losses, claims, liabilities, damages, penalties, suits, costs and expenses,
of any kind or nature, (including fees relating to the cost of investigating and
defending any of the foregoing) imposed on, incurred by or asserted against such
Indemnitee in any way related to or arising from or alleged to arise from this
Agreement or the Collateral, except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final,
nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Notes.



(j) Nothing in this Agreement shall be construed to subject Agent or any Secured
Party to liability as a partner in the Company or any if its direct or indirect
subsidiaries that is a partnership or as a stockholder in the Company or any of
its direct or indirect subsidiaries that is a limited liability company, nor
shall Agent or any Secured Party be deemed to have assumed any obligations under
any partnership agreement or limited liability company agreement, as applicable,
of the Company or any if its direct or indirect subsidiaries or otherwise,
unless and until any such Secured Party exercises its right to be substituted
for the Company as a stockholder pursuant hereto.



(k) To the extent that the grant of the security interest in the Collateral and
the enforcement of the terms hereof require the consent, approval or action of
any partner or member, as applicable, of the Company or any direct or indirect
subsidiary of the Company or compliance with any provisions of any of the
organizational documents, the Company hereby grants such consent and approval
and waives any such noncompliance with the terms of said documents.

 

[SIGNATURE PAGES FOLLOW]

 

 



 38 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 



 

  PROVISION HOLDING, INC.       By:      Name:
Title:

  

 

Print name of Secured Party _____________________________

 

 

Signature of Secured Party: ______________________________

 

 



 39 

 

 

 

ANNEX A to

SECURITY AGREEMENT

 

 

FORM OF ADDITIONAL DEBTOR JOINDER

 

Security Agreement dated as of _______________, 2016 made by Provision Holding,
Inc.

 

and its subsidiaries party thereto from time to time to and in favor of

 

the Secured Parties identified therein (the "Security Agreement''")

 

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.



The undersigned hereby agrees that upon delivery of this Additional Debtor
Joinder to the Secured Parties referred to above, the undersigned shall (a) be
an Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Company under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN
THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL
PROVISIONS SET FORTH THEREIN.



Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.



An executed copy of this Joinder shall be delivered to the Secured Parties, and
the Secured Parties may rely on the matters set forth herein on or after the
date hereof. This Joinder shall not be modified, amended or terminated without
the prior written consent of the Secured Parties.

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.



  [Name of Additional Debtor]           By:     Name:     Title:     Address:  

 

 



 

 40 

 



 

 

 

 

ANNEX B to

SECURITY AGREEMENT

THE AGENT

 

1. Appointment. The Secured Parties (all capitalized terms used herein and not
otherwise defined shall have the respective meanings provided in the Security
Agreement to which this Annex B is attached (the "Agreement")), by their
acceptance of the benefits of the Agreement, hereby designate
____________________ (Agent") as the Agent to act as specified herein and in the
Agreement. Each Secured Party shall be deemed irrevocably to authorize the Agent
to take such action on its behalf under the provisions of the Agreement and any
other Transaction Document (as such term is defined in the Subscription
Agreement) and to exercise such powers and to perform such duties hereunder and
thereunder as are specifically delegated to or required of the Agent by the
terms hereof and thereof and such other powers as are reasonably incidental
thereto. The Agent may perform any of its duties hereunder by or through its
agents or employees.



2. Nature of Duties. The Agent shall have no duties or responsibilities except
those expressly set forth in the Agreement. Neither the Agent nor any of its
partners, members, shareholders, officers, directors, employees or agents shall
be liable for any action taken or omitted by it as such under the Agreement or
hereunder or in connection herewith or therewith, be responsible for the
consequence of any oversight or error of judgment or answerable for any loss,
unless caused solely by its or their gross negligence or willful misconduct as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction. The duties of the Agent shall be mechanical and
administrative in nature; the Agent shall not have by reason of the Agreement or
any other Transaction Document a fiduciary relationship in respect of the
Company or any Secured Party; and nothing in the Agreement or any other
Transaction Document, expressed or implied, is intended to or shall be so
construed as to impose upon the Agent any obligations in respect of the
Agreement or any other Transaction Document except as expressly set forth herein
and therein.



3. Lack of Reliance on the Agent. Independently and without reliance upon the
Agent, each Secured Party, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Company and its subsidiaries in connection with
such Secured Party's investment in the Company, the creation and continuance of
the Obligations, the transactions contemplated by the Transaction Documents, and
the taking or not taking of any action in connection therewith, and (ii) its own
appraisal of the creditworthiness of the Company and its subsidiaries, and of
the value of the Collateral from time to time, and the Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter. The Agent shall not be responsible to the Company or
any Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Company or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Company, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Notes or any of the other Transaction Documents.



 41 

 

 

 

4. Certain Rights of the Agent. The Agent shall have the right to take any
action with respect to the Collateral, on behalf of all of the Secured Parties.
To the extent practical, the Agent shall request instructions from the Secured
Parties with respect to any material act or action (including failure to act) in
connection with the Agreement or any other Transaction Document, and shall be
entitled to act or refrain from acting in accordance with the instructions of a
Majority in Interest; if such instructions are not provided despite the Agent's
request therefor, the Agent shall be entitled to refrain from such act or taking
such action, and if such action is taken, shall be entitled to appropriate
indemnification from the Secured Parties in respect of actions to be taken by
the Agent; and the Agent shall not incur liability to any person or entity by
reason of so refraining. Without limiting the foregoing, (a) no Secured Party
shall have any right of action whatsoever against the Agent as a result of the
Agent acting or refraining from acting hereunder in accordance with the terms of
the Agreement or any other Transaction Document, and the Company shall have no
right to question or challenge the authority of, or the instructions given to,
the Agent pursuant to the foregoing and (b) the Agent shall not be required to
take any action which the Agent believes (i) could reasonably be expected to
expose it to personal liability or (ii) is contrary to this Agreement, the
Transaction Documents or applicable law.



5. Reliance. The Agent shall be entitled to rely, and shall be fully protected
in relying, upon any writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, radiogram, order or other document or
telephone message signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to the Agreement and the other
Transaction Documents and its duties thereunder, upon advice of counsel selected
by it and upon all other matters pertaining to this Agreement and the other
Transaction Documents and its duties thereunder, upon advice of other experts
selected by it. Anything to the contrary notwithstanding, the Agent shall have
no obligation whatsoever to any Secured Party to assure that the Collateral
exists or is owned by the Company or is cared for, protected or insured or that
the liens granted pursuant to the Agreement have been properly or sufficiently
or lawfully created, perfected, or enforced or are entitled to any particular
priority.



6. Indemnification. To the extent that the Agent is not reimbursed and
indemnified by the Company, the Secured Parties will jointly and severally
reimburse and indemnify the Agent, in proportion to their initially purchased
respective principal amounts of Notes, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in performing its duties hereunder
or under the Agreement or any other Transaction Document, or in any way relating
to or arising out of the Agreement or any other Transaction Document except for
those determined by a final judgment (not subject to further appeal) of a court
of competent jurisdiction to have resulted solely from the Agent's own gross
negligence or willful misconduct. Prior to taking any action hereunder as Agent,
the Agent may require each Secured Party to deposit with it sufficient sums as
it determines in good faith is necessary to protect the Agent for costs and
expenses associated with taking such action.

7. Resignation by the Agent



(a)       The Agent may resign from the performance of all its functions and
duties under the Agreement and the other Transaction Documents at any time by
giving 30 days' prior written notice (as provided in the Agreement) to the
Company and the Secured Parties. Such resignation shall take effect upon the
appointment of a successor Agent pursuant to clauses (b) and (c) below.



(b)      Upon any such notice of resignation, the Secured Parties, acting by a
Majority in Interest, shall appoint a successor Agent hereunder.



 42 

 

 



(c)    If a successor Agent shall not have been so appointed within said 30- day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Secured Parties appoint a successor Agent as
provided above. If a successor Agent has not been appointed within such 30-day
period, the Agent may petition any court of competent jurisdiction or may
interplead the Company and the Secured Parties in a proceeding for the
appointment of a successor Agent, and all fees, including, but not limited to,
extraordinary fees associated with the filing of interpleader and expenses
associated therewith, shall be payable by the Company on demand.



8. Rights with respect to Collateral. Each Secured Party agrees with all other
Secured Parties and the Agent (i) that it shall not, and shall not attempt to,
exercise any rights with respect to its security interest in the Collateral,
whether pursuant to any other agreement or otherwise (other than pursuant to
this Agreement), or take or institute any action against the Agent or any of the
other Secured Parties in respect of the Collateral or its rights hereunder
(other than any such action arising from the breach of this Agreement) and (ii)
that such Secured Party has no other rights with respect to the Collateral other
than as set forth in this Agreement and the other Transaction Documents. Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent and the retiring
Agent shall be discharged from its duties and obligations under the Agreement.
After any retiring Agent's resignation or removal hereunder as Agent, the
provisions of the Agreement including this Annex B shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was Agent.

 

  Agent                             Provision Holding, Inc.                    
  By:     Curt Thornton, CEO  





 

 43 

